Exhibit 10.2

 

 

LAURUS MASTER FUND, LTD.

 

and

 

ARTEMIS INTERNATIONAL SOLUTIONS CORPORATION

 

Dated: August         , 2003

 

--------------------------------------------------------------------------------

 


 

TABLE OF CONTENTS

 

1.

(a) General Definitions

 

(b) Accounting Terms

 

(c) Other Terms

 

(d) Rules of Construction

 

 

2.

Credit Advances

 

 

3.

Repayment of the Loans

 

 

4.

Procedure for Revolving Credit Advances

 

 

5.

Interest and Payments

 

(a) Interest.

 

(b) Payments.

 

 

6.

Security Interest

 

 

7.

Representations, Warranties and Covenants Concerning the Collateral

 

 

8.

Payment of Accounts

 

 

9.

Collection and Maintenance of Collateral

 

 

10.

Inspections and Appraisals

 

 

11.

Financial Reporting

 

 

12.

Additional Representations and Warranties

 

 

13.

Covenants.  The Company covenants as follows:

 

 

14.

Further Assurances

 

 

15.

Term of Agreement

 

 

16.

Termination of Lien

 

 

17.

Events of Default

 

 

18.

Remedies

 

i

--------------------------------------------------------------------------------


 

19.

Waivers

 

 

20.

Expenses

 

 

21.

Assignment By Laurus

 

 

22.

No Waiver; Cumulative Remedies

 

 

23.

Application of Payments

 

 

24.

No Shorting.

 

 

25.

Indemnity

 

 

26.

Revival

 

 

27.

Notices

 

 

28.

Governing Law, Jurisdiction and Waiver of Jury

 

 

(d)

Limitation of Liability

 

 

29.

Entire Understanding

 

 

30.

Severability

 

 

31.

Captions

 

 

32.

Counterparts; Telecopier Signatures

 

 

33.

Construction

 

 

34.

Publicity

 

 

35.

Public Resale.

 

 

36.

Affiliate or Third Party Sales.

 

 

37.

Representations and Warranties of Laurus

 

 

38.

Accredited Investor.

 

ii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

This Security Agreement is made as of August 14, 2003 by and between LAURUS
MASTER FUND, LTD., a Cayman Islands corporation (“Laurus”) Artemis International
Solutions Corporation, a Delaware corporation (the “Company”) and Artemis
International Solutions Ltd., a United Kingdom corporation (the “Guarantor
Subsidiary”).

 

BACKGROUND

 

The Company has requested that Laurus make advances available to the Company;
and

 

Laurus has agreed to make such advances to the Company on the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:

 


1.     (A)   GENERAL DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AGREEMENT
SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN ANNEX A.


 


(B)   ACCOUNTING TERMS.  ANY ACCOUNTING TERMS USED IN THIS AGREEMENT WHICH ARE
NOT SPECIFICALLY DEFINED SHALL HAVE THE MEANINGS CUSTOMARILY GIVEN THEM IN
ACCORDANCE WITH GAAP AND ALL FINANCIAL COMPUTATIONS SHALL BE COMPUTED, UNLESS
SPECIFICALLY PROVIDED HEREIN, IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED.


 


(C)   OTHER TERMS.  ALL OTHER TERMS USED IN THIS AGREEMENT AND DEFINED IN THE
UCC, SHALL HAVE THE MEANING GIVEN THEREIN UNLESS OTHERWISE DEFINED HEREIN.


 


(D)   RULES OF CONSTRUCTION.  ALL SCHEDULES, ADDENDA, ANNEXES AND EXHIBITS
HERETO OR EXPRESSLY IDENTIFIED TO THIS AGREEMENT ARE INCORPORATED HEREIN BY
REFERENCE AND TAKEN TOGETHER WITH THIS AGREEMENT CONSTITUTE BUT A SINGLE
AGREEMENT.  THE WORDS “HEREIN”, HEREOF” AND “HEREUNDER” OR OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE, INCLUDING THE EXHIBITS,
ADDENDA, ANNEXES AND SCHEDULES THERETO, AS THE SAME MAY BE FROM TIME TO TIME
AMENDED, MODIFIED, RESTATED OR SUPPLEMENTED, AND NOT TO ANY PARTICULAR SECTION,
SUBSECTION OR CLAUSE CONTAINED IN THIS AGREEMENT.  WHEREVER FROM THE CONTEXT IT
APPEARS APPROPRIATE, EACH TERM STATED IN EITHER THE SINGULAR OR PLURAL SHALL
INCLUDE THE SINGULAR AND THE PLURAL, AND PRONOUNS STATED IN THE MASCULINE,
FEMININE OR NEUTER GENDER SHALL INCLUDE THE MASCULINE, THE FEMININE AND THE
NEUTER.  THE TERM “OR” IS NOT EXCLUSIVE.  THE TERM “INCLUDING” (OR ANY FORM
THEREOF) SHALL NOT BE LIMITING OR EXCLUSIVE.  ALL REFERENCES TO STATUTES AND
RELATED REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY SUCCESSOR
STATUTES AND REGULATIONS.  ALL REFERENCES IN THIS AGREEMENT OR IN THE SCHEDULES,
ADDENDA, ANNEXES AND EXHIBITS TO THIS AGREEMENT TO SECTIONS, SCHEDULES,
DISCLOSURE SCHEDULES, EXHIBITS, AND ATTACHMENTS SHALL REFER TO THE CORRESPONDING
SECTIONS, SCHEDULES, DISCLOSURE SCHEDULES, EXHIBITS, AND ATTACHMENTS OF OR TO
THIS AGREEMENT.  ALL REFERENCES TO ANY INSTRUMENTS OR AGREEMENTS, INCLUDING
REFERENCES TO ANY OF THIS AGREEMENT OR

 

--------------------------------------------------------------------------------


 

the Ancillary Agreements shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.


 


2.     CREDIT ADVANCES.


 


(A)           (I)        SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN
AND IN THE ANCILLARY AGREEMENTS, LAURUS MAY MAKE REVOLVING CREDIT ADVANCES (THE
“REVOLVING CREDIT ADVANCES”) TO THE COMPANY FROM TIME TO TIME DURING THE TERM
WHICH, IN THE AGGREGATE AT ANY TIME OUTSTANDING, WILL NOT EXCEED THE LESSER OF
(X) (I) THE CAPITAL AVAILABILITY AMOUNT MINUS (II)  SUCH RESERVES AS LAURUS MAY
REASONABLY IN ITS GOOD FAITH JUDGMENT DEEM PROPER AND NECESSARY FROM TIME TO
TIME TO PRESERVE AND PROTECT COLLATERAL (THE “RESERVES”) OR (Y) AN AMOUNT EQUAL
TO (I) THE ACCOUNTS AVAILABILITY MINUS (II) THE RESERVES.  THE AMOUNT DERIVED AT
ANY TIME FROM SECTION 2(A)(I)(Y)(I) MINUS 2(A)(I)(Y)(II) SHALL BE REFERRED TO AS
THE “FORMULA AMOUNT”.


 


(II)           NOTWITHSTANDING THE LIMITATIONS SET FORTH ABOVE, LAURUS RETAINS
THE RIGHT TO LEND TO THE COMPANY FROM TIME TO TIME SUCH AMOUNTS IN EXCESS OF
SUCH LIMITATIONS (IF REQUESTED BY THE COMPANY), AS LAURUS MAY DETERMINE IN ITS
SOLE DISCRETION.


 


(III)          COMPANY ACKNOWLEDGES THAT THE EXERCISE OF LAURUS’ DISCRETIONARY
RIGHTS HEREUNDER MAY RESULT DURING THE TERM IN ONE OR MORE INCREASES OR
DECREASES IN THE ADVANCE PERCENTAGES USED IN DETERMINING ACCOUNTS AVAILABILITY
AND COMPANY HEREBY CONSENTS TO ANY SUCH INCREASES OR DECREASES WHICH MAY LIMIT
OR RESTRICT ADVANCES REQUESTED BY COMPANY.


 


(IV)         IF THE COMPANY OR GUARANTOR SUBSIDIARY DOES NOT PAY ANY UNDISPUTED
INTEREST, FEES, COSTS OR CHARGES TO LAURUS WHEN DUE, THE COMPANY SHALL THEREBY
BE DEEMED TO HAVE REQUESTED, AND LAURUS IS HEREBY AUTHORIZED AT ITS DISCRETION
TO MAKE AND CHARGE TO THE COMPANY’S ACCOUNT, A REVOLVING CREDIT ADVANCE TO THE
COMPANY AS OF SUCH DATE IN AN AMOUNT EQUAL TO SUCH UNPAID INTEREST, FEES, COSTS
OR CHARGES.


 


(V)          IF THE COMPANY AT ANY TIME IS IN DEFAULT OF ANY OF ITS OBLIGATIONS
AND SUCH DEFAULT HAS A MATERIAL ADVERSE EFFECT, LAURUS MAY, AFTER REASONABLE
TIME TO CURE, BUT NEED NOT, PERFORM OR OBSERVE SUCH COVENANT ON BEHALF AND IN
THE NAME, PLACE AND STEAD OF THE COMPANY (-OR, AT LAURUS’ OPTION, IN LAURUS’
NAME) AND MAY, AFTER REASONABLE TIME TO CURE, BUT NEED NOT, TAKE ANY AND ALL
OTHER ACTIONS WHICH LAURUS MAY DEEM NECESSARY TO CURE OR CORRECT SUCH FAILURE
(INCLUDING THE PAYMENT OF TAXES, THE SATISFACTION OF LIENS, THE PERFORMANCE OF
OBLIGATIONS OWED TO ACCOUNT DEBTORS, LESSORS OR OTHER OBLIGORS, THE PROCUREMENT
AND MAINTENANCE OF INSURANCE, THE EXECUTION OF ASSIGNMENTS, SECURITY AGREEMENTS
AND FINANCING STATEMENTS, AND THE ENDORSEMENT OF INSTRUMENTS).  THE AMOUNT OF
ALL REASONABLE MONIES EXPENDED AND ALL REASONABLE COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND LEGAL EXPENSES) INCURRED BY LAURUS IN CONNECTION WITH OR AS
A RESULT OF THE FAILURE BY THE COMPANY TO PERFORM SUCH AGREEMENTS OR THE TAKING
OF SUCH ACTION BY LAURUS SHALL BE, PROVIDED THAT LAURUS PREVAILS, CHARGED TO THE
COMPANY’S ACCOUNT AS A REVOLVING CREDIT ADVANCE AND ADDED TO THE OBLIGATIONS. 
TO FACILITATE LAURUS’ PERFORMANCE OR OBSERVANCE OF SUCH COVENANTS OF THE
COMPANY, UPON THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, AND FOR SO
LONG AS SUCH EVENT OF DEFAULT SHALL BE CONTINUING BEYOND ANY APPLICABLE GRACE
PERIOD, THE COMPANY, WITHOUT FURTHER ACTION BY ANY PARTY HERETO IRREVOCABLY
APPOINTS LAURUS, OR LAURUS’ DELEGATE, ACTING ALONE, AS THE COMPANY’S ATTORNEY IN
FACT (WHICH APPOINTMENT IS COUPLED WITH AN INTEREST) WITH THE RIGHT (BUT


 


2

--------------------------------------------------------------------------------



 

not the duty) from time to time, and for the sole purpose of protecting the
Collateral, to create, prepare, complete, execute, deliver, endorse or file in
the name and on behalf of the Company any and all instruments, documents,
assignments, security agreements, financing statements, applications for
insurance and other agreements and writings required to be obtained, executed,
delivered or endorsed by the Company.  Any and all actions taken by Laurus
pursuant to any grant of power of attorney granted to it in this Agreement shall
be taken reasonably and in good faith.


 


(VI)          LAURUS WILL ACCOUNT TO THE COMPANY MONTHLY WITH A WRITTEN
STATEMENT OF ALL LOANS AND OTHER ADVANCES, CHARGES AND PAYMENTS MADE PURSUANT TO
THIS AGREEMENT, AND SUCH ACCOUNT RENDERED BY LAURUS SHALL BE DEEMED FINAL,
BINDING AND CONCLUSIVE UNLESS LAURUS IS NOTIFIED BY THE COMPANY IN WRITING TO
THE CONTRARY WITHIN FIFTEEN (15) DAYS OF THE DATE OF RECEIPT BY THE COMPANY OF
SUCH WRITTEN STATEMENT OF SUCH ACCOUNT. IF THE COMPANY SHALL DISPUTE ANY ENTRY
ON THE WRITTEN STATEMENT IT SHALL SPECIFY SUCH DISPUTE FOR EACH ACCOUNT
SPECIFYING THE ITEM OR ITEMS TO WHICH OBJECTION IS MADE. LAURUS AND THE COMPANY
HEREBY AGREE THAT TIME IS OF THE ESSENCE IN SUCH DISPUTES AND TO FULLY COOPERATE
TO RESOLVE ANY SUCH DISPUTES IN GOOD FAITH.


 


(VII)         DURING THE TERM, THE COMPANY MAY BORROW, PREPAY AND REBORROW
REVOLVING CREDIT ADVANCES, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS
HEREOF.


 


(VIII)         IF ANY ELIGIBLE ACCOUNT IS NOT PAID BY THE ACCOUNT DEBTOR WITHIN
NINETY (90) DAYS AFTER THE DATE THAT SUCH ELIGIBLE ACCOUNT WAS INVOICED OR IF
ANY ACCOUNT DEBTOR ASSERTS A DEDUCTION, DISPUTE, CONTINGENCY, SET-OFF, OR
COUNTERCLAIM WITH RESPECT TO ANY ELIGIBLE ACCOUNT, THE COMPANY MAY (A) REPLACE
SUCH ELIGIBLE ACCOUNT WITH AN EQUIVALENT ELIGIBLE ACCOUNT OR ADDITIONAL
COLLATERAL, (PROVIDED, HOWEVER, THAT THE EXISTING ELIGIBLE ACCOUNTS ARE NOT
SUFFICIENT TO COVER THE OUTSTANDING BALANCE OF THE OBLIGATIONS) OR (B) REIMBURSE
LAURUS FOR THE AMOUNT OF THE REVOLVING CREDIT ADVANCE MADE WITH RESPECT TO SUCH
ELIGIBLE.


 


(B)          FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, LAURUS MAY, AT ITS
OPTION, ELECT TO CONVERT THE CREDIT FACILITY CONTEMPLATED HEREBY TO AN ACCOUNTS
RECEIVABLE PURCHASE FACILITY.  UPON SUCH ELECTION BY LAURUS (SUBSEQUENT NOTICE
OF WHICH LAURUS SHALL PROVIDE TO THE COMPANY), THE COMPANY AND GUARANTOR
SUBSIDIARY SHALL BE DEEMED TO HEREBY HAVE SOLD, ASSIGNED, TRANSFERRED, CONVEYED
AND DELIVERED TO LAURUS, AND LAURUS SHALL BE DEEMED TO HAVE PURCHASED, AT A
PRICE OF NOT LESS THAN 85% OF THE AMOUNT OF THE OUTSTANDING ACCOUNTS, AND
RECEIVED FROM THE COMPANY AND GUARANTOR SUBSIDIARY, ALL RIGHT, TITLE AND
INTEREST OF THE COMPANY AND GUARANTOR SUBSIDIARY IN AND TO ALL ACCOUNTS WHICH
SHALL AT ANY TIME CONSTITUTE ELIGIBLE ACCOUNTS (THE “RECEIVABLES PURCHASE”). 
ALL OUTSTANDING LOANS HEREUNDER SHALL BE DEEMED OBLIGATIONS UNDER SUCH ACCOUNTS
RECEIVABLE PURCHASE FACILITY.  THE CONVERSION TO AN ACCOUNTS RECEIVABLE PURCHASE
FACILITY IN ACCORDANCE WITH THE TERMS HEREOF SHALL BE DEEMED AN EXERCISE BY
LAURUS OF ITS SECURED CREDITOR RIGHTS UNDER ARTICLE 9 OF THE UCC BUT SHALL NOT
PREVENT LAURUS FROM PURSUING ANY OTHER REMEDIES OTHERWISE AVAILABLE TO IT. 
IMMEDIATELY FOLLOWING LAURUS’ REQUEST, THE COMPANY SHALL EXECUTE AND CAUSE
GUARANTOR SUBSIDIARY TO EXECUTE ALL SUCH FURTHER DOCUMENTATION AS MAY BE
REQUIRED BY LAURUS TO MORE FULLY SET FORTH THE ACCOUNTS RECEIVABLE PURCHASE
FACILITY HEREIN CONTEMPLATED, INCLUDING, WITHOUT LIMITATION, AND SUBJECT TO THE
COMPANY’S APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, LAURUS’
STANDARD FORM OF ACCOUNTS RECEIVABLE PURCHASE AGREEMENT AND ACCOUNT DEBTOR
NOTIFICATION LETTERS, BUT THE

 

3

--------------------------------------------------------------------------------


 

Company’s or Guarantor Subsidiary’s failure to enter into any such documentation
shall not impair or affect the Receivables Purchase in any manner whatsoever.


 


3.            REPAYMENT OF THE LOANS.  THE COMPANY SHALL BE REQUIRED TO (A) MAKE
A MANDATORY PREPAYMENT HEREUNDER WITHIN TEN (10) DAYS OF THE DATE ON WHICH THE
AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING CREDIT ADVANCES MADE BY
LAURUS TO THE COMPANY HEREUNDER IS IN EXCESS OF THE FORMULA AMOUNT, IN AN AMOUNT
EQUAL TO SUCH EXCESS; AND (B) REPAY ON THE EXPIRATION OF THE TERM (I) THE THEN
AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS MADE BY LAURUS TO THE
COMPANY HEREUNDER TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES AND CHARGES
AND (II) ALL OTHER AMOUNTS OWED LAURUS UNDER THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS.  ANY PAYMENTS OF PRINCIPAL, INTEREST, FEES OR ANY OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT SHALL BE MADE PRIOR TO 12:00
NOON (NEW YORK TIME) ON THE DUE DATE THEREOF IN IMMEDIATELY AVAILABLE FUNDS.


 


4.            PROCEDURE FOR REVOLVING CREDIT ADVANCES.  THE COMPANY MAY BY
WRITTEN NOTICE REQUEST A BORROWING OF REVOLVING CREDIT ADVANCES PRIOR TO 12:00
NOON (NEW YORK TIME) ON THE BUSINESS DAY OF ITS REQUEST TO INCUR, ON THAT DAY, A
REVOLVING CREDIT ADVANCE.  TOGETHER WITH EACH REQUEST FOR A REVOLVING CREDIT
ADVANCE (OR AT SUCH OTHER INTERVALS AS LAURUS MAY REQUEST), THE COMPANY SHALL
DELIVER TO LAURUS A BORROWING BASE CERTIFICATE IN THE FORM OF EXHIBIT A, WHICH
SHALL BE CERTIFIED AS TRUE AND CORRECT BY THE CHIEF EXECUTIVE OFFICER OR CHIEF
FINANCIAL OFFICER OF THE COMPANY TOGETHER WITH ALL SUPPORTING DOCUMENTATION
RELATING THERETO.  ALL REVOLVING CREDIT ADVANCES SHALL BE DISBURSED FROM
WHICHEVER OFFICE OR OTHER PLACE LAURUS MAY DESIGNATE FROM TIME TO TIME AND SHALL
BE CHARGED TO THE COMPANY’S ACCOUNT ON LAURUS’ BOOKS.  THE PROCEEDS OF EACH
REVOLVING CREDIT ADVANCE MADE BY LAURUS SHALL BE MADE AVAILABLE TO THE COMPANY
ON THE BUSINESS DAY FOLLOWING THE BUSINESS DAY SO REQUESTED IN ACCORDANCE WITH
THE TERMS OF THIS SECTION 4 BY WAY OF CREDIT TO THE COMPANY’S OPERATING ACCOUNT
MAINTAINED WITH SUCH BANK AS THE COMPANY DESIGNATED TO LAURUS.  ANY AND ALL
UNDISPUTED OBLIGATIONS DUE AND OWING HEREUNDER MAY BE CHARGED TO THE COMPANY’S
ACCOUNT AND SHALL CONSTITUTE REVOLVING CREDIT ADVANCES. IF THE COMPANY SHALL IN
GOOD FAITH DISPUTE ANY OBLIGATION HEREUNDER, SUCH AMOUNT SHALL BE DEEMED A
DISPUTED OBLIGATION.


 


5.            INTEREST AND PAYMENTS.


 


(A)           INTEREST.


 


(I)        EXCEPT AS MODIFIED BY SECTION 5(A)(III) BELOW, THE COMPANY SHALL PAY
INTEREST AT THE CONTRACT RATE ON THE UNPAID PRINCIPAL BALANCE OF EACH LOAN UNTIL
SUCH TIME AS SUCH LOAN IS COLLECTED IN FULL IN GOOD FUNDS IN DOLLARS OF THE
UNITED STATES OF AMERICA.


 


(II)       INTEREST AND PAYMENTS SHALL BE COMPUTED ON THE BASIS OF ACTUAL DAYS
ELAPSED IN A YEAR OF 360 DAYS.  AT LAURUS’ OPTION, LAURUS MAY CHARGE THE COMPANY
ACCOUNT FOR SAID INTEREST.


 


(III)      EFFECTIVE UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT AND FOR SO LONG
AS ANY EVENT OF DEFAULT SHALL BE CONTINUING BEYOND ANY APPLICABLE GRACE PERIOD,
THE CONTRACT RATE SHALL AUTOMATICALLY BE INCREASED TO ONE AND ONE-HALF PERCENT
(1.5%) PER MONTH (SUCH INCREASED RATE, THE “DEFAULT RATE”), AND ALL OUTSTANDING
OBLIGATIONS, INCLUDING UNPAID

 

4

--------------------------------------------------------------------------------


 

interest, shall continue to accrue interest from the date of such Event of
Default at the Default Rate applicable to such Obligations until such Event of
Default is cured.


 


(IV)       IN NO EVENT SHALL THE AGGREGATE INTEREST PAYABLE HEREUNDER EXCEED THE
MAXIMUM RATE PERMITTED UNDER ANY APPLICABLE LAW OR REGULATION, AS IN EFFECT FROM
TIME TO TIME (THE “MAXIMUM LEGAL RATE”) AND IF ANY PROVISION OF THIS AGREEMENT
OR ANCILLARY AGREEMENT IS IN CONTRAVENTION OF ANY SUCH LAW OR REGULATION,
INTEREST PAYABLE UNDER THIS AGREEMENT AND EACH ANCILLARY AGREEMENT SHALL BE
COMPUTED ON THE BASIS OF THE MAXIMUM LEGAL RATE (SO THAT SUCH INTEREST WILL NOT
EXCEED THE MAXIMUM LEGAL RATE).

 


(V)        THE COMPANY SHALL PAY PRINCIPAL, INTEREST AND, EXCEPT FOR ANY AMOUNTS
DISPUTED IN GOOD FAITH, ALL OTHER AMOUNTS PAYABLE HEREUNDER, OR UNDER ANY
ANCILLARY AGREEMENT, WITHOUT ANY DEDUCTION WHATSOEVER, INCLUDING ANY DEDUCTION
FOR ANY SET-OFF OR COUNTERCLAIM.


 


(B)   PAYMENTS.


 


(I)         CLOSING/ANNUAL PAYMENTS.  UPON EXECUTION OF THIS AGREEMENT BY THE
COMPANY AND LAURUS, THE COMPANY SHALL PAY TO LAURUS CAPITAL MANAGEMENT, LLC A
CLOSING PAYMENT IN AN AMOUNT EQUAL TO THREE AND ONE HALF PERCENT (3.5%) OF THE
CAPITAL AVAILABILITY AMOUNT.  SUCH PAYMENT SHALL BE DEEMED FULLY EARNED ON THE
CLOSING DATE AND SHALL NOT BE SUBJECT TO REBATE OR PRORATION FOR ANY REASON.


 


(II)        COLLATERAL MANAGEMENT PAYMENT.  FOR UNDERWRITING, PROCESSING AND
SUPERVISING THE COMPANY’S AND GUARANTOR SUBSIDIARY’S ACCOUNTS, THE COMPANY SHALL
PAY LAURUS A MONTHLY COLLATERAL MANAGEMENT PAYMENT IN AN AMOUNT EQUAL TO 0.075%
OF THE AVERAGE OUTSTANDING REVOLVING CREDIT ADVANCES DURING THE IMMEDIATELY
PRECEDING MONTH.  SUCH PAYMENT SHALL BE PAYABLE ON THE FIRST DAY OF EACH MONTH
IN ARREARS BY A CHARGE BY LAURUS TO THE COMPANY’S ACCOUNT.  NOTWITHSTANDING THE
FOREGOING, ANY UNPAID FEE SHALL BE IMMEDIATELY DUE AND PAYABLE UPON TERMINATION
OF THIS AGREEMENT.


 


(III)       UNUSED LINE PAYMENT.  IF, FOR ANY MONTH, THE AVERAGE OUTSTANDING
REVOLVING CREDIT ADVANCES (THE “AVERAGE REVOLVING AMOUNT”) ARE LESS THAN THE
CAPITAL AVAILABILITY AMOUNT, THE COMPANY SHALL PAY TO LAURUS AT THE END OF SUCH
MONTH A PAYMENT (CALCULATED ON A PER ANNUM BASIS) IN AN AMOUNT EQUAL TO 0.40% OF
THE AMOUNT BY WHICH THE CAPITAL AVAILABILITY AMOUNT EXCEEDS THE AVERAGE
REVOLVING AMOUNT.  NOTWITHSTANDING THE FOREGOING, ANY UNPAID FEE SHALL BE
IMMEDIATELY DUE AND PAYABLE UPON TERMINATION OF THIS AGREEMENT.


 


(IV)       OVERADVANCE PAYMENT.  WITHOUT AFFECTING THE COMPANY’S OBLIGATION TO
IMMEDIATELY REPAY ANY LOANS WHICH EXCEED THE AMOUNTS PERMITTED BY SECTION 2
(“OVERADVANCES”), IN THE EVENT AN OVERADVANCE OCCURS OR IS MADE BY LAURUS, ALL
SUCH OVERADVANCES SHALL BEAR INTEREST AT A MONTHLY RATE EQUAL TO 0.25% OF THE
AMOUNT OF SUCH OVERADVANCES FOR EACH MONTH OR PORTION THEREOF AS SUCH AMOUNTS
SHALL BE OUTSTANDING.


 


(V)        FINANCIAL INFORMATION DEFAULT.  WITHOUT AFFECTING LAURUS’ OTHER
RIGHTS AND REMEDIES, IN THE EVENT THE COMPANY FAILS TO DELIVER THE FINANCIAL
INFORMATION REQUIRED BY SECTION 11 ON OR BEFORE THE DATE REQUIRED BY THIS
AGREEMENT, THE COMPANY SHALL PAY LAURUS A

 

5

--------------------------------------------------------------------------------


 

fee in the amount of $250.00 per week (or portion thereof) for each such failure
until such failure is cured to Laurus’ satisfaction or waived in writing by
Laurus.  Such fee shall be charged to the Company’s account upon the occurrence
of each such failure.  Such fee shall not apply in the case where such failure
of timely delivery was due to reasonable cause.


 


6.    SECURITY INTEREST.


 


(A)     TO SECURE THE PROMPT PAYMENT TO LAURUS OF THE OBLIGATIONS, THE COMPANY
HEREBY ASSIGNS, PLEDGES AND GRANTS TO LAURUS A CONTINUING SECURITY INTEREST IN
AND LIEN UPON ALL OF THE COLLATERAL, EXCLUDING ANY AND ALL INTELLECTUAL
PROPERTY, WHETHER OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY, ANY SUBSIDIARY
OR THE SUBSIDIARY.  ALL OF THE COMPANY’S BOOKS AND RECORDS DIRECTLY RELATING TO
THE COLLATERAL SHALL, UNTIL DELIVERED TO OR REMOVED BY LAURUS, BE KEPT BY THE
COMPANY IN TRUST FOR LAURUS UNTIL ALL OBLIGATIONS HAVE BEEN PAID IN FULL.  EACH
CONFIRMATORY ASSIGNMENT SCHEDULE OR OTHER FORM OF ASSIGNMENT HEREAFTER EXECUTED
BY THE COMPANY SHALL BE DEEMED TO INCLUDE THE FOREGOING GRANT, WHETHER OR NOT
THE SAME APPEARS THEREIN.


 


(B)     THE COMPANY HEREBY (I) AUTHORIZES LAURUS TO FILE ANY FINANCING
STATEMENTS, CONTINUATION STATEMENTS OR AMENDMENTS THERETO THAT (X) INDICATE THE
COLLATERAL (1) AS ALL ASSETS OF THE COMPANY (OR ANY PORTION OF THE COMPANY’S
ASSETS) OR WORDS OF SIMILAR EFFECT, REGARDLESS OF WHETHER ANY PARTICULAR ASSET
COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE UCC OF
SUCH JURISDICTION, OR (2) AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER
DETAIL, AND (Y) CONTAIN ANY OTHER INFORMATION REQUIRED BY PART 5 OF ARTICLE 9 OF
THE UCC FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING
STATEMENT, CONTINUATION STATEMENT OR AMENDMENT.(II) RATIFIES ITS AUTHORIZATION
FOR LAURUS TO HAVE FILED ANY INITIAL FINANCIAL STATEMENTS, OR AMENDMENTS THERETO
IF FILED PRIOR TO THE DATE HEREOF.  THE COMPANY ACKNOWLEDGES THAT IT IS NOT
AUTHORIZED TO FILE ANY FINANCING STATEMENT OR AMENDMENT OR TERMINATION STATEMENT
WITH RESPECT TO ANY FINANCING STATEMENT DIRECTLY RELATED TO THE COLLATERAL
WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS AND AGREES THAT IT WILL NOT DO SO
WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS, SUBJECT TO THE COMPANY’S RIGHTS
UNDER SECTION 9-509(D)(2) OF THE UCC.


 


7.     REPRESENTATIONS, WARRANTIES AND COVENANTS CONCERNING THE COLLATERAL. 
EACH OF THE COMPANY AND THE GUARANTOR SUBSIDIARY JOINTLY AND SEVERALLY
REPRESENTS, WARRANTS (EACH OF WHICH SUCH REPRESENTATIONS AND WARRANTIES SHALL BE
DEEMED REPEATED UPON THE MAKING OF EACH REQUEST FOR A REVOLVING CREDIT ADVANCE
AND MADE AS OF THE TIME OF EACH AND EVERY REVOLVING CREDIT ADVANCE HEREUNDER)
AND COVENANTS AS APPLICABLE, AS FOLLOWS:


 


(A)   ALL OF THE COLLATERAL (I) IS OWNED BY THE COMPANY AND THE SUBSIDIARY
GUARANTOR RESPECTIVELY FREE AND CLEAR OF ALL LIENS (INCLUDING ANY CLAIMS OF
INFRINGEMENT) EXCEPT THOSE IN LAURUS’ FAVOR AND PERMITTED LIENS AND (II) IS NOT
SUBJECT TO ANY AGREEMENT PROHIBITING THE GRANTING OF A LIEN OR REQUIRING NOTICE
OF OR CONSENT TO THE GRANTING OF A LIEN.


 


(B)   NEITHER THE COMPANY NOR THE SUBSIDIARY GUARANTOR SHALL ENCUMBER, MORTGAGE,
PLEDGE, ASSIGN OR GRANT ANY LIEN IN ANY COLLATERAL OF THE COMPANY OR THE
SUBSIDIARY GUARANTOR ANY OF THE COMPANY’S OR THE SUBSIDIARY GUARANTOR’S OTHER
ASSETS TO ANYONE OTHER THAN LAURUS AND EXCEPT FOR PERMITTED LIENS.

 

6

--------------------------------------------------------------------------------


 


(C)   THE LIENS GRANTED PURSUANT TO THIS AGREEMENT, UPON COMPLETION OF THE
FILINGS AND OTHER ACTIONS LISTED ON EXHIBIT 7(C) (WHICH, IN THE CASE OF ALL
FILINGS AND OTHER DOCUMENTS REFERRED TO IN SAID EXHIBIT, HAVE BEEN DELIVERED TO
LAURUS IN DULY EXECUTED FORM) CONSTITUTE VALID PERFECTED SECURITY INTERESTS IN
ALL OF THE COLLATERAL IN FAVOR OF LAURUS AS SECURITY FOR THE PROMPT AND COMPLETE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, ENFORCEABLE IN ACCORDANCE WITH THE
TERMS HEREOF AGAINST ANY AND ALL CREDITORS OF AND ANY PURCHASERS FROM THE
COMPANY AND THE SUBSIDIARY GUARANTOR, EXCEPT (A) AS LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS OF GENERAL
APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS, AND (B) GENERAL
PRINCIPLES OF EQUITY THAT RESTRICT THE AVAILABILITY OF EQUITABLE OR LEGAL
REMEDIES, AND SUCH SECURITY INTEREST IS PRIOR TO ALL OTHER LIENS IN EXISTENCE ON
THE DATE HEREOF.


 


(D)   TO THE COMPANY’S KNOWLEDGE, EXCEPT FOR LIENS HELD BY FOOTHILL CAPITAL
CORPORATION, NO EFFECTIVE SECURITY AGREEMENT, MORTGAGE, DEED OF TRUST, FINANCING
STATEMENT, EQUIVALENT SECURITY OR LIEN INSTRUMENT OR CONTINUATION STATEMENT
COVERING ALL OR ANY PART OF THE COLLATERAL IS OR WILL BE ON FILE OR OF RECORD IN
ANY PUBLIC OFFICE, EXCEPT THOSE RELATING TO PERMITTED LIENS OR THOSE THAT WOULD
FAIL TO HAVE A MATERIAL ADVERSE EFFECT.


 


(E)   NEITHER THE COMPANY NOR THE SUBSIDIARY GUARANTOR SHALL DISPOSE OF ANY OF
THE COLLATERAL WHETHER BY SALE, LEASE OR OTHERWISE EXCEPT IN THE ORDINARY COURSE
OF BUSINESS AND FOR THE DISPOSITION OR TRANSFER IN THE ORDINARY COURSE OF
BUSINESS DURING ANY FISCAL YEAR OF OBSOLETE AND WORN-OUT EQUIPMENT HAVING AN
AGGREGATE FAIR MARKET VALUE OF NOT MORE THAN $75,000 AND ONLY TO THE EXTENT THAT
(I) THE PROCEEDS OF ANY SUCH DISPOSITION ARE USED TO ACQUIRE REPLACEMENT
EQUIPMENT WHICH IS SUBJECT TO LAURUS’ FIRST PRIORITY SECURITY INTEREST OR (II)
THE PROCEEDS OF WHICH ARE REMITTED TO LAURUS IN REDUCTION OF THE OBLIGATIONS.


 


(F)    EACH OF THE COMPANY AND THE SUBSIDIARY GUARANTOR SHALL DEFEND THE RIGHT,
TITLE AND INTEREST OF LAURUS IN AND TO THE COLLATERAL AGAINST THE CLAIMS AND
DEMANDS OF ALL PERSONS WHOMSOEVER, AND TAKE SUCH ACTIONS, INCLUDING (I) ALL
ACTIONS NECESSARY TO GRANT LAURUS “CONTROL” OF THE COLLATERAL, WITH ANY
AGREEMENTS ESTABLISHING CONTROL TO BE IN FORM AND SUBSTANCE SATISFACTORY TO
LAURUS, (II) THE PROMPT (BUT IN NO EVENT LATER THAN FIVE (5) BUSINESS DAYS
FOLLOWING LAURUS’ REQUEST THEREFOR) DELIVERY TO LAURUS OF ALL ORIGINAL
INSTRUMENTS, CHATTEL PAPER, AND NEGOTIABLE DOCUMENTS WHICH ARE PART OF THE
COLLATERAL AND OWNED BY THE COMPANY OR THE SUBSIDIARY GUARANTOR (IN EACH CASE,
ACCOMPANIED BY STOCK POWERS, ALLONGES OR OTHER INSTRUMENTS OF TRANSFER EXECUTED
IN BLANK), (III) NOTIFICATION OF LAURUS’ INTEREST IN COLLATERAL AT LAURUS’
REQUEST, AND (IV) THE INSTITUTION OF LITIGATION AGAINST THIRD PARTIES AS SHALL
BE PRUDENT IN ORDER TO PROTECT AND PRESERVE THE COMPANY’S, THE SUBSIDIARY
GUARANTOR’S AND LAURUS’ RESPECTIVE AND SEVERAL INTERESTS IN THE COLLATERAL.


 


(G)   EACH OF THECOMPANY AND THE SUBSIDIARY GUARANTOR SHALL PROMPTLY, AND IN ANY
EVENT WITHIN FOUR (4) BUSINESS DAYS AFTER THE SAME IS ACQUIRED BY IT, NOTIFY
LAURUS OF ANY COMMERCIAL TORT CLAIM (AS DEFINED IN THE UCC), DIRECTLY RELATED TO
THE COLLATERAL, ACQUIRED BY IT AND UNLESS OTHERWISE CONSENTED BY LAURUS, THE
COMPANY AND OR THE THE SUBSIDIARY GUARANTOR SHALL ENTER INTO A SUPPLEMENT TO
THIS AGREEMENT GRANTING TO LAURUS A LIEN IN SUCH COMMERCIAL TORT CLAIM.


 


(H)   THE COMPANY SHALL PLACE NOTATIONS UPON ITS BOOKS AND RECORDS AND ANY
FINANCIAL STATEMENT OF COMPANY TO DISCLOSE LAURUS’ LIEN IN THE COLLATERAL.

 

7

--------------------------------------------------------------------------------


 


(I)    IF THE COMPANY OR THE SUBSIDIARY GUARANTOR RETAINS POSSESSION OF ANY
CHATTEL PAPER OR INSTRUMENT WITH LAURUS’ CONSENT, SUCH CHATTEL PAPER AND
INSTRUMENTS SHALL BE MARKED WITH THE FOLLOWING LEGEND:  “THIS WRITING AND
OBLIGATIONS EVIDENCED OR SECURED HEREBY ARE SUBJECT TO THE SECURITY INTEREST OF
LAURUS MASTER FUND, LTD.”


 


(J)    THE COMPANY SHALL PERFORM IN A REASONABLE TIME ALL OTHER STEPS REQUESTED
BY LAURUS TO OBTAIN TERMINATION OF THE FOOTHILL CAPITAL CORPORATION LIENS, AND
CREATE AND MAINTAIN IN LAURUS’ FAVOR A VALID PERFECTED FIRST LIEN IN ALL
COLLATERAL SUBJECT ONLY TO PERMITTED LIENS.


 


(K)   THE COMPANY AND/OR THE SUBSIDIARY GUARANTOR SHALL NOTIFY LAURUS PROMPTLY
AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER OBTAINING ACTUAL KNOWLEDGE
THEREOF (I) OF ANY MATERIAL EVENT OR CIRCUMSTANCE THAT TO THE COMPANY’S OR THE
SUBSIDIARY GUARANTOR’S KNOWLEDGE WOULD CAUSE LAURUS TO CONSIDER ANY THEN
EXISTING ACCOUNT AS NO LONGER CONSTITUTING AN ELIGIBLE ACCOUNT; (II) OF ANY
MATERIAL DELAY IN THE COMPANY’S OR GUARANTOR SUBSIDIARY’S PERFORMANCE OF ANY OF
ITS OBLIGATIONS TO ANY ACCOUNT DEBTOR; (III) OF ANY ASSERTION BY ANY ACCOUNT
DEBTOR OF ANY MATERIAL CLAIMS, OFFSETS OR COUNTERCLAIMS; (IV) OF ANY ALLOWANCES,
CREDITS AND/OR MONIES GRANTED BY THE COMPANY OR GUARANTOR SUBSIDIARY TO ANY
ACCOUNT DEBTOR; (V) OF ALL MATERIAL ADVERSE INFORMATION RELATING TO THE
FINANCIAL CONDITION OF AN ACCOUNT DEBTOR; (VI) OF ANY MATERIAL RETURN OF GOODS;
AND (VII) OF ANY LOSS, DAMAGE OR DESTRUCTION OF ANY OF THE COLLATERAL.


 


(L)    ALL ELIGIBLE ACCOUNTS (I) REPRESENT COMPLETE BONA FIDE TRANSACTIONS
WHICH, TO THE COMPANY’S KNOWLEDGE, REQUIRE NO FURTHER ACT UNDER ANY
CIRCUMSTANCES ON THE COMPANY’S OR GUARANTOR SUBSIDIARY’S PART TO MAKE SUCH
ACCOUNTS PAYABLE BY THE ACCOUNT DEBTORS, (II) ARE NOT SUBJECT TO ANY PRESENT,
CONTINGENT OR, TO THE COMPANY’S KNOWLEDGE, FUTURE OFFSETS OR COUNTERCLAIMS, AND
(III) DO NOT REPRESENT BILL AND HOLD SALES, CONSIGNMENT SALES, GUARANTEED SALES,
SALE OR RETURN OR OTHER SIMILAR UNDERSTANDINGS OR OBLIGATIONS OF ANY AFFILIATE
OR SUBSIDIARY OF THE COMPANY.  NEITHER THE COMPANY NOR GUARANTOR SUBSIDIARY HAS
MADE, AND WILL NOT MAKE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE, ANY AGREEMENT WITH ANY ACCOUNT DEBTOR FOR ANY EXTENSION OF
TIME FOR THE PAYMENT OF ANY ACCOUNT, ANY COMPROMISE OR SETTLEMENT FOR LESS THAN
THE FULL AMOUNT THEREOF, ANY RELEASE OF ANY ACCOUNT DEBTOR FROM LIABILITY
THEREFOR, OR ANY DEDUCTION THEREFROM EXCEPT A DISCOUNT OR ALLOWANCE FOR PROMPT
OR EARLY PAYMENT ALLOWED BY THE COMPANY OR GUARANTOR SUBSIDIARY IN THE ORDINARY
COURSE OF ITS BUSINESS CONSISTENT WITH HISTORICAL PRACTICE AND AS PREVIOUSLY
DISCLOSED TO LAURUS IN WRITING.


 


(M)  EACH OF THE COMPANY AND THE SUBSIDIARY GUARANTOR SHALL KEEP AND MAINTAIN
ITS EQUIPMENT IN GOOD OPERATING CONDITION, EXCEPT FOR ORDINARY WEAR AND TEAR,
AND SHALL MAKE ALL NECESSARY REPAIRS AND REPLACEMENTS THEREOF SO THAT THE VALUE
AND OPERATING EFFICIENCY SHALL, CONSISTENT WITH INDUSTRY PRACTICES, AT ALL TIMES
BE MAINTAINED AND PRESERVED.  EACH OF THE COMPANY THE SUBSIDIARY GUARANTOR SHALL
USE ITS BEST EFFORTS TO AVOID HAVING ANY SUCH ITEMS BECOME A FIXTURE TO REAL
ESTATE OR ACCESSIONS TO OTHER PERSONAL PROPERTY.


 


(N)   EACH OF THE COMPANY AND THE SUBSIDIARY GUARANTOR SHALL MAINTAIN AND KEEP
ALL OF ITS BOOKS AND RECORDS CONCERNING THE COLLATERAL AT THE COMPANY’S
EXECUTIVE OFFICES LISTED IN EXHIBIT 12(D).

 

8

--------------------------------------------------------------------------------


 


(O)   EACH OF THE COMPANY AND THE SUBSIDIARY GUARANTOR SHALL MAINTAIN AND KEEP
THE COLLATERAL AT THE ADDRESSES LISTED IN EXHIBIT 12(D), PROVIDED, THAT THE
COMPANY AND THE SUBSIDIARY GUARANTOR MAY CHANGE SUCH LOCATIONS OR OPEN A NEW
LOCATION, PROVIDED THAT IT PROVIDES LAURUS AT LEAST THIRTY (30) DAYS PRIOR
WRITTEN NOTICE OF SUCH CHANGES OR NEW LOCATION AND (II) PRIOR TO SUCH CHANGE OR
OPENING OF A NEW LOCATION IT EXECUTES AND DELIVERS TO LAURUS SUCH AGREEMENTS AS
LAURUS MAY REQUEST, INCLUDING LANDLORD AGREEMENTS, MORTGAGEE AGREEMENTS AND
WAREHOUSE AGREEMENTS, EACH IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LAURUS.


 


(P)   EXHIBIT 7(P) LISTS ALL BANKS AND OTHER FINANCIAL INSTITUTIONS AT WHICH THE
COMPANY AND THE SUBSIDIARY GUARANTOR MAINTAINS DEPOSITS AND/OR OTHER ACCOUNTS,
AND SUCH EXHIBIT CORRECTLY IDENTIFIES THE NAME, ADDRESS AND TELEPHONE NUMBER OF
EACH SUCH DEPOSITORY, THE NAME IN WHICH THE ACCOUNT IS HELD, A DESCRIPTION OF
THE PURPOSE OF THE ACCOUNT, AND THE COMPLETE ACCOUNT NUMBER.  NEITHER THE
COMPANY NOR THE SUBSIDIARY GUARANTOR SHALL ESTABLISH ANY DEPOSITORY OR OTHER
BANK ACCOUNT OF ANY WITH ANY FINANCIAL INSTITUTION (OTHER THAN THE ACCOUNTS SET
FORTH ON EXHIBIT 7(P) WITHOUT LAURUS’ PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD.


 


8.     PAYMENT OF ACCOUNTS.


 


(A)   THE COMPANY WILL DIRECT ALL OF ITS PRESENT AND FUTURE ACCOUNT DEBTORS AND
OTHER PERSONS OBLIGATED TO MAKE PAYMENTS CONSTITUTING COLLATERAL TO MAKE SUCH
PAYMENTS DIRECTLY TO THE LOCKBOX MAINTAINED BY THE COMPANY (THE “LOCKBOX”) WITH
COMMERCE BANK PURSUANT TO THE TERMS OF THE LOCKBOX AGREEMENT DATED AUGUST    ,
2003 OR SUCH OTHER FINANCIAL INSTITUTION REASONABLY ACCEPTABLE TO LAURUS IN
WRITING AS MAY BE SELECTED BY THE COMPANY (THE “LOCKBOX BANK”).  ON OR PRIOR TO
THE CLOSING DATE, THE COMPANY SHALL AND SHALL CAUSE THE LOCKBOX BANK TO ENTER
INTO ALL SUCH DOCUMENTATION ACCEPTABLE TO LAURUS PURSUANT TO WHICH, AMONG OTHER
THINGS, THE LOCKBOX BANK AGREES TO:  (A) SWEEP THE LOCKBOX ON A DAILY BASIS AND
DEPOSIT ALL CHECKS RECEIVED THEREIN TO AN ACCOUNT DESIGNATED BY LAURUS IN
WRITING AND (B) COMPLY ONLY WITH THE INSTRUCTIONS OR OTHER DIRECTIONS OF LAURUS
CONCERNING THE LOCKBOX.  ALL OF THE COMPANY’S INVOICES, ACCOUNT STATEMENTS AND
OTHER WRITTEN OR ORAL COMMUNICATIONS DIRECTING, INSTRUCTING, DEMANDING OR
REQUESTING PAYMENT OF ANY ACCOUNT OF THE COMPANY OR ANY OTHER AMOUNT
CONSTITUTING COLLATERAL SHALL CONSPICUOUSLY DIRECT THAT ALL PAYMENTS BE MADE TO
THE LOCKBOX OR SUCH OTHER ADDRESS AS LAURUS MAY DIRECT IN WRITING.  IF,
NOTWITHSTANDING THE INSTRUCTIONS TO ACCOUNT DEBTORS, THE COMPANY RECEIVES ANY
PAYMENTS, THE COMPANY SHALL IMMEDIATELY REMIT SUCH PAYMENTS TO LAURUS IN THEIR
ORIGINAL FORM WITH ALL NECESSARY ENDORSEMENTS.  UNTIL SO REMITTED, THE COMPANY
SHALL HOLD ALL SUCH PAYMENTS IN TRUST FOR AND AS THE PROPERTY OF LAURUS AND
SHALL NOT COMMINGLE SUCH PAYMENTS WITH ANY OF ITS OTHER FUNDS OR PROPERTY.  THE
COMPANY SHALL PAY LAURUS FIVE PERCENT (5%) OF THE AMOUNT OF ANY PAYMENT SO
RECEIVED BY THE COMPANY AND NOT DELIVERED IN KIND TO LAURUS WITHIN TEN (10)
BUSINESS DAYS FOLLOWING THE COMPANY’S RECEIPT THEREOF.


 


(B)   THE SUBSIDIARY GUARANTOR WILL DIRECT ALL OF ITS PRESENT AND FUTURE ACCOUNT
DEBTORS AND OTHER PERSONS OBLIGATED TO MAKE PAYMENTS CONSTITUTING COLLATERAL TO
MAKE SUCH PAYMENTS DIRECTLY TO THE LOCKBOX MAINTAINED BY THE SUBSIDIARY
GUARANTOR (THE “LOCKBOX”) WITH COMMERCE BANK PURSUANT TO THE TERMS OF THE
LOCKBOX AGREEMENT DATED AUGUST    , 2003 OR SUCH OTHER FINANCIAL INSTITUTION
REASONABLY ACCEPTABLE TO LAURUS IN WRITING AS MAY BE SELECTED BY THE SUBSIDIARY
GUARANTOR (THE “THE SUBSIDIARY GUARANTOR LOCKBOX BANK”).  WITHIN 20 DAYS OF THE

 

9

--------------------------------------------------------------------------------


 

Closing Date, the Subsidiary Guarantor shall and shall cause the Lockbox Bank to
enter into all such documentation acceptable to Laurus pursuant to which, among
other things, the Lockbox Bank agrees to:  (a) sweep the Lockbox on a daily
basis and deposit all checks received therein to an account designated by Laurus
in writing and (b) comply only with the instructions or other directions of
Laurus concerning the Lockbox.  All of the Subsidiary Guarantor’s invoices,
account statements and other written or oral communications directing,
instructing, demanding or requesting payment of any Account of the Subsidiary
Guarantor or any other amount constituting Collateral shall conspicuously direct
that all payments be made to the Lockbox or such other address as Laurus may
direct in writing.  If, notwithstanding the instructions to Account Debtors, the
Subsidiary Guarantor receives any payments, the Subsidiary Guarantor shall
immediately remit such payments to Laurus in their original form with all
necessary endorsements.  Until so remitted, the Subsidiary Guarantor shall hold
all such payments in trust for and as the property of Laurus and shall not
commingle such payments with any of its other funds or property.  The Subsidiary
Guarantor shall pay Laurus five percent (5%) of the amount of any payment so
received by the Subsidiary Guarantor and not delivered in kind to Laurus within
ten (10) Business Days following the Subsidiary Guarantor’s receipt thereof.


 


(C)   AT LAURUS’ ELECTION, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
BEYOND ANY APPLICABLE GRACE PERIOD, LAURUS MAY NOTIFY THE COMPANY’S ACCOUNT
DEBTORS OF LAURUS’ SECURITY INTEREST IN THE ACCOUNTS, COLLECT THEM DIRECTLY AND
CHARGE THE REASONABLE COLLECTION COSTS AND EXPENSES THEREOF TO THE COMPANY’S
ACCOUNT.


 


9.     COLLECTION AND MAINTENANCE OF COLLATERAL.


 


(A)   LAURUS MAY VERIFY THE COMPANY’S AND GUARANTOR SUBSIDIARY’S ACCOUNTS
UTILIZING AN AUDIT CONTROL COMPANY OR ANY OTHER AGENT OF LAURUS.


 


(B)   LAURUS WILL CREDIT (CONDITIONAL UPON FINAL COLLECTION) ALL PROCEEDS OF
ACCOUNTS TO THE COMPANY’S ACCOUNT ONE (1) BUSINESS DAY AFTER RECEIPT BY LAURUS
OF GOOD FUNDS IN DOLLARS OF THE UNITED STATES OF AMERICA IN LAURUS’ ACCOUNT. 
ANY AMOUNT RECEIVED BY LAURUS AFTER 12:00 NOON (NEW YORK TIME) ON ANY BUSINESS
DAY SHALL BE DEEMED RECEIVED ON THE NEXT BUSINESS DAY.


 


(C)   AS LAURUS RECEIVES THE PROCEEDS OF ACCOUNTS, IT SHALL APPLY SUCH PROCEEDS
TO (A) REVOLVING CREDIT ADVANCES INCLUDING OVERADVANCES MADE BY LAURUS, IF ANY,
(B) THE INTEREST AND FEES EARNED BY LAURUS WITH RESPECT TO SUCH ACCOUNTS, AND
(C) ANY UNDISPUTED AMOUNTS OTHERWISE DUE LAURUS PURSUANT TO SECTIONS 2, 5(B), 20
AND 24 HEREOF WHICH HAVE THERETOFORE NOT BEEN PAID, AND IF NO REVOLVING CREDIT
ADVANCES ARE THEN OUTSTANDING, PAY TO THE COMPANY WITHIN TWO (2) BUSINESS DAYS
THE AGGREGATE AMOUNT (IN EXCESS OF $7,500) SO COLLECTED.  FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LAURUS SHALL HAVE
THE RIGHT TO APPLY ALL PROCEEDS OF ACCOUNTS TO THE OBLIGATIONS IN SUCH ORDER AS
LAURUS SHALL ELECT.


 


10.   INSPECTIONS AND APPRAISALS.  ONCE EACH CALENDAR QUARTER, DURING NORMAL
BUSINESS HOURS, AND WITH PRIOR SEVENTY-TWO (72) HOURS NOTICE, LAURUS, AND/OR ANY
AGENT OF LAURUS SHALL HAVE THE RIGHT TO (A) HAVE ACCESS TO, VISIT, INSPECT,
REVIEW, EVALUATE AND MAKE PHYSICAL VERIFICATION AND APPRAISALS OF THE COMPANY’S
OR THE SUBSIDIARY GUARANTOR’S PROPERTIES AND THE COLLATERAL, (B) INSPECT, AUDIT
AND COPY AND MAKE EXTRACTS FROM THE COMPANY’S OR THE SUBSIDIARY GUARANTOR’S
BOOKS AND RECORDS, INCLUDING MANAGEMENT LETTERS PREPARED BY INDEPENDENT

 

10

--------------------------------------------------------------------------------


 

accountants, and (c) discuss with the Company’s or the Subsidiary Guarantor’s
principal officers, and independent accountants, the Company’s or the Subsidiary
Guarantor’s business, assets, liabilities, financial condition, results of
operations and business prospects.  Each of the Company and the Subsidiary
Guarantor will deliver to Laurus any instrument reasonably necessary for Laurus
to obtain records from any service bureau maintaining records for the Company or
the the Subsidiary Guarantor.  If any internally prepared financial information,
including that required under this Section is unsatisfactory in any manner to
Laurus, Laurus may request that the Accountants review the same.


 


11.   FINANCIAL REPORTING.  EACH OF THE COMPANY AND THE SUBSIDIARY GUARANTOR
WILL DELIVER, OR CAUSE TO BE DELIVERED, TO LAURUS EACH OF THE FOLLOWING, WHICH
SHALL BE IN FORM AND DETAIL ACCEPTABLE TO LAURUS:


 


(A)   AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE COMPANY OR THE SUBSIDIARY GUARANTOR, THE
COMPANY’S OR THE SUBSIDIARY GUARANTOR’S, ON A CONSOLIDATED BASIS, AUDITED
FINANCIAL STATEMENTS WITH A REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
OF RECOGNIZED STANDING SELECTED BY COMPANY OR THE SUBSIDIARY GUARANTOR AND
REASONABLY ACCEPTABLE TO LAURUS (THE “ACCOUNTANTS”), WHICH ANNUAL FINANCIAL
STATEMENTS SHALL INCLUDE THE COMPANY’S AND THE SUBSIDIARY GUARANTOR’S BALANCE
SHEET AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED STATEMENTS OF THE
COMPANY’S OR THE SUBSIDIARY GUARANTOR’S INCOME, RETAINED EARNINGS AND CASH FLOWS
FOR THE FISCAL YEAR THEN ENDED, PREPARED, IF LAURUS SO REQUESTS, ON A
CONSOLIDATING AND CONSOLIDATED BASIS, ALL IN REASONABLE DETAIL AND PREPARED IN
ACCORDANCE WITH GAAP, TOGETHER WITH COPIES OF ANY MANAGEMENT LETTERS PREPARED BY
SUCH ACCOUNTANTS;


 


(B)   AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FORTY FIVE (45) DAYS AFTER
THE END OF EACH QUARTER, AN UNAUDITED/INTERNAL BALANCE SHEET AND STATEMENTS OF
INCOME, RETAINED EARNINGS AND CASH FLOWS OF THE COMPANY AND THE SUBSIDIARY
GUARANTOR, ON A CONSOLIDATED BASIS, AS AT THE END OF AND FOR SUCH QUARTER AND
FOR THE YEAR TO DATE PERIOD THEN ENDED, PREPARED, IF LAURUS SO REQUESTS, ON A
CONSOLIDATING AND CONSOLIDATED BASIS TO INCLUDE ANY AFFILIATES, IN REASONABLE
DETAIL AND STATING IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING DATE
AND PERIODS IN THE PREVIOUS YEAR, ALL PREPARED IN ACCORDANCE WITH GAAP (OR ITS
UK EQUIVALENT), SUBJECT TO YEAR-END ADJUSTMENTS AND ACCOMPANIED BY A CERTIFICATE
OF THE COMPANY’S PRESIDENT, CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER,
STATING (I) THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS, AND (II) WHETHER OR NOT SUCH
OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT
HEREUNDER NOT THERETOFORE REPORTED AND REMEDIED AND, IF SO, STATING IN
REASONABLE DETAIL THE FACTS WITH RESPECT THERETO; AND


 


(C)   WITHIN TWENTY (20) DAYS AFTER THE END OF EACH MONTH (OR UPON THE
OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT MORE FREQUENTLY IF LAURUS SO
REQUESTS), AGINGS OF THE COMPANY’S AND GUARANTOR SUBSIDIARY’S ACCOUNTS,
UNAUDITED TRIAL BALANCES AND THEIR ACCOUNTS PAYABLE AND A CALCULATION OF THE
COMPANY’S AND GUARANTOR SUBSIDIARY’S ACCOUNTS, ELIGIBLE ACCOUNTS AND INVENTORY
AS AT THE END OF SUCH MONTH


 


(D)   PROMPTLY AFTER (I) THE FILING THEREOF, COPIES OF THE COMPANY’S MOST RECENT
REGISTRATION STATEMENTS AND ANNUAL, QUARTERLY, MONTHLY OR OTHER REGULAR REPORTS
WHICH THE

 

11

--------------------------------------------------------------------------------


 

Company files with the Securities and Exchange Commission, and (ii) the issuance
thereof, copies of such financial statements, reports and proxy statements as
the Company shall send to its stockholders.


 


12.   ADDITIONAL REPRESENTATIONS AND WARRANTIES.  EACH OF THE COMPANY AND THE
SUBSIDIARY GUARANTOR JOINTLY AND SEVERALLY REPRESENTS AND WARRANTS (EACH OF
WHICH SUCH REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED REPEATED UPON THE
MAKING OF A REQUEST FOR A REVOLVING CREDIT ADVANCE AND MADE AS OF THE TIME OF
EACH REVOLVING CREDIT ADVANCE MADE HEREUNDER), AS APPLICABLE, AS FOLLOWS:


 


(A)   EACH OF THE COMPANY AND THE SUBSIDIARY GUARANTOR IS A CORPORATION DULY
INCORPORATED AND VALIDLY EXISTING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION AND DULY QUALIFIED AND IN GOOD STANDING IN EVERY OTHER STATE OR
JURISDICTION IN WHICH THE NATURE OF THE COMPANY’S OR THE SUBSIDIARY GUARANTOR’S
BUSINESS REQUIRES SUCH QUALIFICATION.


 


(B)   THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS (I) HAVE BEEN DULY AUTHORIZED, (II) ARE NOT IN
CONTRAVENTION OF THE COMPANY’S NOR THE SUBSIDIARY GUARANTOR’S CERTIFICATE OF
INCORPORATION, BY-LAWS OR OF ANY INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH
THE COMPANY OR THE SUBSIDIARY GUARANTOR IS A PARTY OR BY WHICH THE COMPANY OR
THE SUBSIDIARY GUARANTOR IS BOUND AND (III) ARE WITHIN THE COMPANY’S AND THE
SUBSIDIARY GUARANTOR’S CORPORATE POWERS.


 


(C)   THIS AGREEMENT AND THE ANCILLARY AGREEMENTS EXECUTED AND DELIVERED BY THE
COMPANY AND THE SUBSIDIARY GUARANTOR ARE THE COMPANY’S AND THE SUBSIDIARY
GUARANTOR’S LEGAL, VALID AND BINDING OBLIGATIONS, ENFORCEABLE IN ACCORDANCE WITH
THEIR TERMS.


 


(D)   EXHIBIT 12(D) SETS FORTH BOTH THE COMPANY’S NAME AND THE SUBSIDIARY
GUARANTOR’S NAME AS IT APPEARS IN OFFICIAL FILING IN THE STATE OF ITS
INCORPORATION, THE TYPE OF ENTITY OF EACH, THE ORGANIZATIONAL IDENTIFICATION
NUMBER ISSUED BY THE COMPANY’S AND THE THE SUBSIDIARY GUARANTOR’S STATE OF
INCORPORATION OR A STATEMENT THAT NO SUCH NUMBER HAS BEEN ISSUED, THE COMPANY’S
AND THE SUBSIDIARY GUARANTOR’S STATE OF INCORPORATION, AND THE LOCATION OF THE
COMPANY’S THE SUBSIDIARY GUARANTOR’S CHIEF EXECUTIVE OFFICE, CORPORATE OFFICES,
WAREHOUSES, OTHER LOCATIONS OF COLLATERAL AND LOCATIONS WHERE RECORDS WITH
RESPECT TO COLLATERAL ARE KEPT (INCLUDING IN EACH CASE THE COUNTY OF SUCH
LOCATIONS) AND, EXCEPT AS SET FORTH IN SUCH EXHIBIT 12(D), SUCH LOCATIONS HAVE
NOT CHANGED DURING THE PRECEDING TWELVE MONTHS.  AS OF THE CLOSING DATE, DURING
THE PRIOR TWO YEARS, EXCEPT AS SET FORTH IN EXHIBIT 12(D), NEITHER THE COMPANY
NOR THE SUBSIDIARY GUARANTOR HAS BEEN KNOWN AS OR CONDUCTED BUSINESS IN ANY
OTHER NAME (INCLUDING TRADE NAMES).  THE COMPANY HAS ONLY ONE STATE OF
INCORPORATION.


 


(E)   BASED UPON THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (“ERISA”),
AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER: (I) THE COMPANY
HAS NOT ENGAGED IN ANY PROHIBITED TRANSACTIONS AS DEFINED IN SECTION 406 OF
ERISA AND SECTION 4975 OF THE INTERNAL REVENUE CODE, AS AMENDED; (II) THE
COMPANY HAS MET ALL APPLICABLE MINIMUM FUNDING REQUIREMENTS UNDER SECTION 302 OF
ERISA IN RESPECT OF ITS PLANS; (III) THE COMPANY HAS NO KNOWLEDGE OF ANY EVENT
OR OCCURRENCE WHICH WOULD CAUSE THE PENSION BENEFIT GUARANTY CORPORATION TO
INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE ANY EMPLOYEE BENEFIT
PLAN(S); (IV) THE COMPANY HAS NO FIDUCIARY RESPONSIBILITY FOR INVESTMENTS WITH

 

12

--------------------------------------------------------------------------------


 

respect to any plan existing for the benefit of persons other than the Company’s
employees; and (v) the Company has not withdrawn, completely or partially, from
any multi-employer pension plan so as to incur liability under the Multiemployer
Pension Plan Amendments Act of 1980.


 


(F)


 


(G)   TO THE BEST OF ITS KNOWLEDGE, THERE IS NO PENDING OR THREATENED
LITIGATION, ACTION OR PROCEEDING WHICH INVOLVES THE POSSIBILITY OF HAVING A
MATERIAL ADVERSE EFFECT.


 


(H)   AS OF THE DATE OF ISSUANCE, ALL BALANCE SHEETS AND INCOME STATEMENTS WHICH
HAVE BEEN DELIVERED TO LAURUS FAIRLY, ACCURATELY AND PROPERLY STATE THE
COMPANY’S AND THE SUBSIDIARY GUARANTOR’S FINANCIAL CONDITION ON A BASIS
CONSISTENT WITH THAT OF PREVIOUS FINANCIAL STATEMENTS AND THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN THE COMPANY’S OR THE SUBSIDIARY GUARANTOR’S FINANCIAL
CONDITION AS REFLECTED IN SUCH STATEMENTS SINCE THE BALANCE SHEET DATE OF THE
STATEMENTS LAST DELIVERED TO LAURUS AND SUCH STATEMENTS DO NOT FAIL TO DISCLOSE
ANY FACT OR FACTS WHICH MIGHT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY’S OR
THE SUBSIDIARY GUARANTOR’S FINANCIAL CONDITION.


 


(I)    EACH OF THE COMPANY AND THE SUBSIDIARY GUARANTOR POSSESSES ALL OF THE
INTELLECTUAL PROPERTY NECESSARY TO CONDUCT ITS BUSINESS.  TO THE BEST OF ITS
KNOWLEDGE, THERE HAS BEEN NO ASSERTION OR CLAIM OF VIOLATION OR INFRINGEMENT
WITH RESPECT TO ANY INTELLECTUAL PROPERTY.  EXHIBIT 12(I) SETS FORTH ALL
INTELLECTUAL PROPERTY OF THE COMPANY.


 


(J)    NEITHER THIS AGREEMENT, THE EXHIBITS AND SCHEDULES HERETO, THE ANCILLARY
AGREEMENTS NOR ANY OTHER DOCUMENT DELIVERED BY THE COMPANY OR GUARANTOR
SUBSIDIARY TO LAURUS OR ITS ATTORNEYS OR AGENTS IN CONNECTION HEREWITH OR
THEREWITH OR WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, CONTAIN, ON
THE DATE WHEN MADE, ANY UNTRUE STATEMENT OF A MATERIAL FACT NOR OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR
THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY ARE MADE, NOT MISLEADING. 
ANY FINANCIAL PROJECTIONS AND OTHER ESTIMATES PROVIDED TO LAURUS BY THE COMPANY
WERE BASED ON THE COMPANY’S EXPERIENCE IN THE INDUSTRY AND ON ASSUMPTIONS OF
FACT AND OPINION AS TO FUTURE EVENTS WHICH THE COMPANY, AT THE DATE OF THE
ISSUANCE OF SUCH PROJECTIONS OR ESTIMATES, BELIEVED TO BE REASONABLE.  AS OF THE
DATE HEREOF NO FACTS HAVE COME TO THE ATTENTION OF THE COMPANY THAT WOULD, IN
ITS OPINION, REQUIRE THE COMPANY TO REVISE OR AMPLIFY IN ANY MATERIAL RESPECT
THE ASSUMPTIONS UNDERLYING SUCH PROJECTIONS AND OTHER ESTIMATES OR THE
CONCLUSIONS DERIVED THERE FROM.


 


(K)   THE ISSUANCE OF THE NOTE WILL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND WILL HAVE
BEEN REGISTERED OR QUALIFIED (OR ARE EXEMPT FROM REGISTRATION AND QUALIFICATION)
UNDER THE REGISTRATION, PERMIT OR QUALIFICATION REQUIREMENTS OF ALL APPLICABLE
STATE SECURITIES LAWS.  NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES, NOR ANY
PERSON ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED IN ANY FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION D UNDER
THE SECURITIES ACT) IN CONNECTION WITH THE OFFER OR SALE OF THE SECURITIES.


 


(L)    THE COMMON STOCK OF THE COMPANY IS REGISTERED PURSUANT TO SECTION 12(B)
OR 12(G) OF THE EXCHANGE ACT AND THE COMPANY HAS TIMELY FILED ALL PROXY
STATEMENTS, REPORTS,

 

13

--------------------------------------------------------------------------------


 

schedules, forms, statements and other documents required to be filed by it
under the Exchange Act.  The Company has furnished Laurus with copies of (i) its
Annual Report on Form 10-K for the fiscal year ended December 31, 2002 and (ii)
its Quarterly Reports on Form 10-Q for the fiscal quarter ended March 31, 2003,
(the “SEC Reports”).  Each SEC Report was, at the time of its filing, in
substantial compliance with the requirements of its respective form and none of
the SEC Reports, nor the financial statements (and the notes thereto) included
in the SEC Reports, as of their respective filing dates, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto.  Such financial statements have been prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed) and fairly present in
all material respects the financial position of the Company and its subsidiaries
as of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments) Notwithstanding the immediately foregoing, Laurus
acknowledges and understands that the Company has engaged Squar Milner to be its
independent auditor to conduct a re-auditing of its 2001 financial statements
(the “Re-Audit”). The Re-Audit is being conducted because KPMG, the Company’s
previous independent auditors, would not consent to the inclusion of its audit
report on the Company’s 2001 annual report on Form 10-K.  With this
acknowledgement, Laurus agrees that, if the Re-Audit is completed by September
30, 2003 and the 2001 Form 10-K is filed promptly thereafter, the Re-Audit will
not give rise to a breach of any representation or warranty hereunder.


 


(M)  THE COMPANY’S COMMON STOCK IS LISTED FOR TRADING ON THE OTC BULLETIN BOARD
AND SATISFIES ALL REQUIREMENTS FOR THE CONTINUATION OF SUCH LISTING.  THE
COMPANY HAS NOT RECEIVED ANY NOTICE THAT ITS COMMON STOCK WILL BE DELISTED FROM
THE OTC BULLETIN BOARD OR THAT ITS COMMON STOCK DOES NOT MEET ALL REQUIREMENTS
FOR THE CONTINUATION OF SUCH LISTING.


 


(N)   NEITHER THE COMPANY, NOR ANY OF ITS AFFILIATES, NOR, TO THE BEST OF ITS
KNOWLEDGE, ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS DIRECTLY OR INDIRECTLY
MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO BUY ANY
SECURITY UNDER CIRCUMSTANCES THAT WOULD CAUSE THE OFFERING OF THE SECURITIES
PURSUANT TO THIS AGREEMENT TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY
FOR PURPOSES OF THE SECURITIES ACT WHICH WOULD PREVENT THE COMPANY FROM SELLING
THE SECURITIES PURSUANT TO RULE 506 UNDER THE SECURITIES ACT, OR ANY APPLICABLE
EXCHANGE-RELATED STOCKHOLDER APPROVAL PROVISIONS.  NOR WILL THE COMPANY OR ANY
OF ITS AFFILIATES OR SUBSIDIARIES TAKE ANY ACTION OR STEPS THAT WOULD CAUSE THE
OFFERING OF THE SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS.


 


(O)   THE SECURITIES ARE RESTRICTED SECURITIES AS OF THE DATE OF THIS
AGREEMENT.  THE COMPANY WILL NOT ISSUE ANY STOP TRANSFER ORDER OR OTHER ORDER
IMPEDING THE SALE AND DELIVERY OF ANY OF THE SECURITIES AT SUCH TIME AS THE
SECURITIES ARE REGISTERED FOR PUBLIC SALE OR AN EXEMPTION FROM REGISTRATION IS
AVAILABLE, EXCEPT AS REQUIRED BY FEDERAL SECURITIES LAWS.

 

14

--------------------------------------------------------------------------------


 


(P)   THE COMPANY UNDERSTANDS THE NATURE OF THE SECURITIES BEING ISSUED
HEREUNDER AND RECOGNIZES THAT THEY MAY HAVE A POTENTIAL DILUTIVE EFFECT.  THE
COMPANY SPECIFICALLY ACKNOWLEDGES THAT ITS OBLIGATION TO ISSUE THE SHARES OF
COMMON STOCK UPON CONVERSION OF THE NOTE IS BINDING UPON THE COMPANY AND
ENFORCEABLE REGARDLESS OF THE DILUTION SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP
INTERESTS OF OTHER SHAREHOLDERS OF THE COMPANY.


 


(Q)   THERE IS NO AGREEMENT THAT HAS NOT BEEN FILED WITH THE SEC AS AN EXHIBIT
TO A REGISTRATION STATEMENT OR OTHER APPLICABLE FORM THE BREACH OF WHICH COULD
HAVE A MATERIAL AND ADVERSE EFFECT AS TO THE COMPANY AND ITS SUBSIDIARIES, OR
WOULD PROHIBIT OR OTHERWISE INTERFERE WITH THE ABILITY OF THE COMPANY TO ENTER
INTO AND PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE REGISTRATION
RIGHTS AGREEMENT EXECUTED BY THE COMPANY IN FAVOR OF LAURUS IN ANY MATERIAL
RESPECT.


 


13.   COVENANTS.  EACH OF THE COMPANY AND THE SUBSIDIARY GUARANTOR COVENANTS AS
FOLLOWS:


 


(A)   NEITHER THE COMPANY NOR THE SUBSIDIARY GUARANTOR WILL, WITHOUT THE PRIOR
WRITTEN CONSENT OF LAURUS, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CHANGE (I) ITS NAME AS IT APPEARS IN THE OFFICIAL FILINGS IN THE STATE OF ITS
INCORPORATION OR FORMATION, (II) THE TYPE OF LEGAL ENTITY IT IS, (III) ITS
ORGANIZATION IDENTIFICATION NUMBER, IF ANY, ISSUED BY ITS STATE OF
INCORPORATION, (IV) ITS STATE OF INCORPORATION OR (V) AMEND ITS CERTIFICATE OF
INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENT IF SUCH AMENDMENT COULD
REASONABLY BE EXPECTED HAVE A MATERIAL ADVERSE EFFECT. NOTWITHSTANDING THE
FOREGOING, THE AMENDMENTS TO THE COMPANY’S CERTIFICATE OF INCORPORATION PROPOSED
AND SET FORTH IN THE RESOLUTIONS OF THE COMPANY’S BOARD OF DIRECTORS DATED APRIL
14, 2003 AND SET FORTH ON SCHEDULE 13(A) HERETO (THE “APRIL 14TH AMENDMENTS”)
SHALL NOT REQUIRE THE CONSENT OF LAURUS.


 


(B)   THE OPERATION OF THE COMPANY’S AND THE SUBSIDIARY GUARANTOR ‘S BUSINESS IS
AND WILL CONTINUE TO BE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE FEDERAL, STATE AND LOCAL LAWS, RULES AND ORDINANCES, INCLUDING TO ALL
LAWS, RULES, REGULATIONS AND ORDERS RELATING TO TAXES, PAYMENT AND WITHHOLDING
OF PAYROLL TAXES, EMPLOYER AND EMPLOYEE CONTRIBUTIONS AND SIMILAR ITEMS,
SECURITIES, EMPLOYEE RETIREMENT AND WELFARE BENEFITS, EMPLOYEE HEALTH SAFETY AND
ENVIRONMENTAL MATTERS.


 


(C)   EACH OF THE COMPANY AND THE SUBSIDIARY GUARANTOR WILL PAY OR DISCHARGE
WHEN DUE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON
THE COMPANY OR THE SUBSIDIARY GUARANTOR OR ANY OF THE COLLATERAL UNLESS SUCH
AMOUNTS ARE BEING DILIGENTLY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
PROVIDED THAT (I) ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE
BOOKS OF THE COMPANY OR THE SUBSIDIARY GUARANTOR IN CONFORMITY WITH GAAP AND
(II) THE RELATED LIEN SHALL HAVE NO EFFECT ON THE PRIORITY OF THE LIENS IN FAVOR
OF LAURUS OR THE VALUE OF THE ASSETS IN WHICH LAURUS HAS A LIEN.


 


(D)   UPON POSSESSION OF ACTUAL KNOWLEDGE, EACH OF THE COMPANY AND THE
SUBSIDIARY GUARANTOR WILL PROMPTLY INFORM LAURUS IN WRITING OF: (I) THE
COMMENCEMENT OF ALL PROCEEDINGS AND INVESTIGATIONS BY OR BEFORE AND/OR THE
RECEIPT OF ANY NOTICES FROM, ANY GOVERNMENTAL OR NONGOVERNMENTAL BODY AND ALL
ACTIONS AND PROCEEDINGS IN ANY COURT OR BEFORE ANY ARBITRATOR AGAINST OR IN ANY
WAY CONCERNING ANY EVENT WHICH MIGHT SINGLY OR IN THE AGGREGATE,

 

15

--------------------------------------------------------------------------------


 

have a Material Adverse Effect; (ii) any amendment of the Company’s or the
Subsidiary Guarantor’s certificate of incorporation, by-laws or other
organizational document if such amendment could reasonably be expected to have a
Material Adverse Effect, provided however, that the April 14th Amendments shall
not require the consent of Laurus; (iii) any change which has had or might have
a Material Adverse Effect; (iv) any Event of Default or Default; (v) any default
or any event which with the passage of time or giving of notice or both would
constitute a default under any agreement for the payment of money to which the
Company is a party or by which the Company or the Subsidiary Guarantor any of
the Company’s or the Subsidiary Guarantor’s properties may be bound which would
have a Material Adverse Effect and (vi) any change in the Company’s or the
Subsidiary Guarantor’s name or any other name used in its business.


 


(E)   EXCEPT FOR PRESENT OR FUTURE INDEBTEDNESS EXPRESSLY SUBORDINATED TO
LAURUS, NEITHER THE COMPANY NOR THE SUBSIDIARY GUARANTOR, AS APPLICABLE, WILL
(I) CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS (EXCLUSIVE OF
TRADE DEBT) WHETHER SECURED OR UNSECURED OTHER THAN THE COMPANY’S INDEBTEDNESS
TO LAURUS AND AS SET FORTH ON EXHIBIT 13(E)(I) ATTACHED HERETO AND MADE A PART
HEREOF; (II) CANCEL ANY DEBT OWING TO IT IN EXCESS OF $200,000 IN THE AGGREGATE
DURING ANY 12 MONTH PERIOD; (III) ASSUME, GUARANTEE, ENDORSE OR OTHERWISE BECOME
DIRECTLY OR CONTINGENTLY LIABLE IN CONNECTION WITH ANY OBLIGATIONS OF ANY OTHER
PERSON, EXCEPT THE ENDORSEMENT OF NEGOTIABLE INSTRUMENTS BY A COMPANY FOR
DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS; (IV) DIRECTLY OR INDIRECTLY DECLARE, PAY OR MAKE ANY DIVIDEND OR
DISTRIBUTION ON ANY CLASS OF ITS STOCK OR APPLY ANY OF ITS FUNDS, PROPERTY OR
ASSETS TO THE PURCHASE, REDEMPTION OR OTHER RETIREMENT OF ANY STOCK OF A
COMPANY; (V) EXCEPT AS LISTED ON SCHEDULE 10, PURCHASE OR HOLD BENEFICIALLY ANY
STOCK OR OTHER SECURITIES OR EVIDENCES OF INDEBTEDNESS OF, MAKE OR PERMIT TO
EXIST ANY LOANS OR ADVANCES TO, OR MAKE ANY INVESTMENT OR ACQUIRE ANY INTEREST
WHATSOEVER IN, ANY OTHER PERSON, INCLUDING ANY PARTNERSHIP OR JOINT VENTURE,
EXCEPT (X) TRAVEL ADVANCES AND (Y) EXCEPT FOR OUTSTANDING LOANS SHOWN ON
SCHEDULE    , LOANS TO THE COMPANY’S OFFICERS AND EMPLOYEES NOT EXCEEDING AT ANY
ONE TIME AN AGGREGATE OF $25,000; (VI) DIRECTLY OR INDIRECTLY, PREPAY ANY
INDEBTEDNESS (OTHER THAN TO LAURUS), OR REPURCHASE, REDEEM, RETIRE OR OTHERWISE
ACQUIRE ANY INDEBTEDNESS; (VII) MATERIALLY CHANGE THE NATURE OF THE BUSINESS IN
WHICH IT IS PRESENTLY ENGAGED; (VIII) CHANGE ITS FISCAL YEAR OR MAKE ANY CHANGES
IN ACCOUNTING TREATMENT AND REPORTING PRACTICES WITHOUT PRIOR WRITTEN NOTICE TO
LAURUS EXCEPT AS REQUIRED BY GAAP OR IN THE TAX REPORTING TREATMENT OR EXCEPT AS
REQUIRED BY LAW; (IX) ENTER INTO ANY TRANSACTION WITH ANY EMPLOYEE, DIRECTOR OR
AFFILIATE, EXCEPT IN THE ORDINARY COURSE ON ARMS-LENGTH TERMS; OR (X) BILL
ACCOUNTS UNDER ANY NAME EXCEPT THE PRESENT NAME OF THE COMPANY.


 


(F)    NONE OF THE PROCEEDS OF THE LOANS HEREUNDER WILL BE USED DIRECTLY OR
INDIRECTLY TO “PURCHASE” OR “CARRY” “MARGIN STOCK” OR TO REPAY INDEBTEDNESS
INCURRED TO “PURCHASE” OR “CARRY” “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS
OF EACH OF THE QUOTED TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT.


 


(G)   THE COMPANY AND THE SUBSIDIARY GUARANTOR WILL BEAR THE FULL RISK OF LOSS
FROM ANY LOSS OF ANY NATURE WHATSOEVER WITH RESPECT TO THE COLLATERAL.  AT THE
COMPANY’S OWN COST AND EXPENSE IN AMOUNTS AND WITH CARRIERS REASONABLY
ACCEPTABLE TO LAURUS, THE COMPANY AND THE SUBSIDIARY GUARANTOR SHALL (I) KEEP
ALL ITS INSURABLE PROPERTIES AND PROPERTIES IN WHICH IT HAS AN INTEREST INSURED
AGAINST THE HAZARDS OF FIRE, FLOOD, SPRINKLER LEAKAGE, THOSE HAZARDS COVERED BY


 


16

--------------------------------------------------------------------------------



 

extended coverage insurance and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to the
Company’s or the Subsidiary Guarantor’s including business interruption
insurance; (ii) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to the Company’s or the Subsidiary
Guarantor’s insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of the
Company either directly or through Governmental Authority to draw upon such
funds or to direct generally the disposition of such assets; (iii) maintain
public and product liability insurance against claims for personal injury, death
or property damage suffered by others; (iv) maintain all such worker’s
compensation or similar insurance as may be required under the laws of any state
or jurisdiction in which the Company or the Subsidiary Guarantor is engaged in
business; and (v) furnish Laurus with (x) copies of all policies and evidence of
the maintenance of such policies at least thirty (30) days before any expiration
date, (y) excepting the Company’s workers’ compensation policy, endorsements to
such policies naming Laurus as “co-insured” or “additional insured” and
appropriate loss payable endorsements in form and substance satisfactory to
Laurus, naming Laurus as loss payee, and (z) evidence that as to Laurus the
insurance coverage shall not be impaired or invalidated by any act or neglect of
the Company or the Subsidiary Guarantor and the insurer will provide Laurus with
at least thirty (30) days notice prior to cancellation.  The Company and the
Subsidiary Guarantor shall instruct the insurance carriers that in the event of
any loss thereunder, the carriers shall make payment for such loss to Laurus and
not to the Company and/or the Subsidiary Guarantor and Laurus jointly.  If any
insurance losses are paid by check, draft or other instrument payable to the
Company and/or the Subsidiary Guarantor and Laurus jointly, Laurus may endorse
the Company’s name thereon and do such other things as Laurus may deem advisable
to reduce the same to cash.  Laurus may reasonably adjust and compromise claims
without the prior approval from the Company.  All loss recoveries received by
Laurus upon any such insurance may be applied to the Obligations, in such order
as per the terms of this Agreement.  Any surplus shall be paid by Laurus to the
Company or applied as may be otherwise required by law.  Any deficiency thereon
shall be paid by the Company or the Subsidiary Guarantor, as applicable, to
Laurus, on demand.


 


(H)   NEITHER THE COMPANY NOR THE SUBSIDIARY GUARANTOR SHALL AT ANY TIME PERMIT
ANY UNDISPUTED ACCOUNTS PAYABLE TO REMAIN UNPAID MORE THAN ONE-HUNDRED TWENTY
(120) DAYS FROM THE DUE DATE THEREOF UNLESS THERE EXISTS AN AGREEMENT IN WRITING
BETWEEN THE COMPANY AND/OR THE SUBSIDIARY GUARANTOR AND ANY PERSON WITH RESPECT
TO SUCH PAYABLE PERMITTING EXTENDED PAYMENT TERMS OR A BONA FIDE DISPUTE EXISTS
WITH RESPECT TO SUCH ACCOUNTS PAYABLE, SUCH AMOUNTS ARE BEING DILIGENTLY
CONTESTED IN GOOD FAITH AND ADEQUATE RESERVES WITH RESPECT THERETO ARE
MAINTAINED ON THE BOOKS OF THE COMPANY OR THE SUBSIDIARY GUARANTOR IN CONFORMITY
WITH GAAP (OR ITS UK EQUIVALENT).


 


(I)    THE COMPANY WILL AT ALL TIMES HAVE AUTHORIZED AND RESERVED A SUFFICIENT
NUMBER OF SHARES OF COMMON STOCK TO PROVIDE FOR THE CONVERSION OF THE NOTE AND
EXERCISE OF THE WARRANT.


 

(j)  Future Equity Funding.  Except as set forth in the Secured Convertible Note
nothing in this Agreement shall be deemed to preclude the Company from any
future fund

 

17

--------------------------------------------------------------------------------


 

raising efforts through the issuance of Common Stock or any other securities, or
through the issuance of subordinated debt or convertible securities.

 


14.   FURTHER ASSURANCES.  AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN
REQUEST OF LAURUS AND AT THE SOLE EXPENSE OF THE COMPANY, THE COMPANY SHALL
PROMPTLY AND DULY EXECUTE AND DELIVER AND CAUSE GUARANTOR SUBSIDIARY TO DULY
EXECUTE AND DELIVER ANY AND ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE
SUCH FURTHER ACTION AS LAURUS MAY REQUEST (A) TO OBTAIN THE FULL BENEFITS OF
THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, (B) TO PROTECT, PRESERVE AND
MAINTAIN LAURUS’ RIGHTS IN THE COLLATERAL AND UNDER THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT, OR (C) TO ENABLE LAURUS TO EXERCISE ALL OR ANY OF THE
RIGHTS AND POWERS HEREIN GRANTED OR ANY ANCILLARY AGREEMENT.


 


15.   TERM OF AGREEMENT.  LAURUS’ AGREEMENT TO MAKE LOANS AND EXTEND FINANCIAL
ACCOMMODATIONS UNDER AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL THE EXPIRATION
OF THE INITIAL TERM.  AT THE EXPIRATION OF THE INITIAL TERM, THIS AGREEMENT
SHALL BE DEEMED TO BE AUTOMATICALLY RENEWED FOR AN ADDITIONAL PERIOD EQUAL TO
THE INITIAL TERM AND THEREAFTER TO BE AUTOMATICALLY RENEWED BY SUCCEEDING TERMS
OF EQUAL LENGTH AT THE END OF THE FIRST AND EACH SUCCEEDING RENEWAL TERM (EACH,
A “RENEWAL TERM”), UNLESS (I) THE COMPANY SHALL (A) DELIVER WRITTEN NOTICE OF
CANCELLATION TO LAURUS NOT EARLIER THAN 90 DAYS AND NOT LATER THAN 30 DAYS PRIOR
TO THE EXPIRATION DATE OF THE INITIAL TERM OR ANY SUCCEEDING RENEWAL TERM AND
(B) HAS PAID IN FULL IN CASH ALL OBLIGATIONS ON OR PRIOR TO THE EXPIRATION DATE
OF THE INITIAL TERM OR ANY RENEWAL TERM, AS APPLICABLE, OR (II) LAURUS SHALL
DELIVER WRITTEN NOTICE OF CANCELLATION TO THE COMPANY NOT EARLIER THAN 90 DAYS
AND NOT LATER THAN 30 DAYS PRIOR TO THE EXPIRATION DATE OF THE INITIAL TERM OR
ANY SUCCEEDING RENEWAL TERM.  AT LAURUS’ ELECTION FOLLOWING THE OCCURRENCE OF AN
EVENT OF DEFAULT, LAURUS MAY TERMINATE THIS AGREEMENT.  THE TERMINATION OF THE
AGREEMENT SHALL NOT AFFECT ANY OF LAURUS’ RIGHTS HEREUNDER OR ANY ANCILLARY
AGREEMENT AND THE PROVISIONS HEREOF AND THEREOF SHALL CONTINUE TO BE FULLY
OPERATIVE UNTIL ALL TRANSACTIONS ENTERED INTO, RIGHTS OR INTERESTS CREATED AND
THE OBLIGATIONS HAVE BEEN DISPOSED OF, CONCLUDED OR LIQUIDATED.  NOTWITHSTANDING
THIS SECTION 15, THE COMPANY MAY AT ANY TIME, UPON TEN BUSINESS DAYS PRIOR
WRITTEN NOTICE TO LAURUS, TERMINATE THIS AGREEMENT BY PREPAYING THE ENTIRE
OUTSTANDING OBLIGATIONS IN CASH PLUS AN ADDITIONAL EARLY PAYMENT FEE IN AN
AMOUNT EQUAL TO TWO PERCENT (2%) OF THE CAPITAL AVAILABILITY AMOUNT IF SUCH
PREPAYMENT OCCURS ON OR BEFORE THE FIRST ANNIVERSARY OF THE DATE HEREOF; ONE
PERCENT (1%)OF SUCH AMOUNT IF SUCH PREPAYMENT OCCURS FOLLOWING THE FIRST
ANNIVERSARY HEREOF BUT BEFORE THE SECOND ANNIVERSARY HEREOF;  AND ZERO PERCENT
OF SUCH AMOUNT THEREAFTER; SUCH FEE BEING INTENDED TO COMPENSATE LAURUS FOR ITS
COSTS AND EXPENSES INCURRED IN INITIALLY APPROVING THIS AGREEMENT OR EXTENDING
SAME.  UPON RECEIPT OF IRREVOCABLE PAYMENT IN FULL TO IT OF ALL OBLIGATIONS AND
THE EARLY PAYMENT FEE, LAURUS SHALL RELEASE ITS SECURITY INTERESTS WITHIN THREE
(3) BUSINESS DAYS..  SUCH EARLY PAYMENT FEE SHALL ALSO BE DUE AND PAYABLE BY TO
LAURUS UPON TERMINATION OF THIS AGREEMENT BY LAURUS AFTER THE OCCURRENCE OF AN
EVENT OF DEFAULT.


 


16.   TERMINATION OF LIEN.  THE LIENS AND RIGHTS GRANTED TO LAURUS HEREUNDER AND
ANY ANCILLARY AGREEMENTS AND THE FINANCING STATEMENTS FILED IN CONNECTION
HEREWITH OR THEREWITH SHALL CONTINUE IN FULL FORCE AND EFFECT, NOTWITHSTANDING
THE TERMINATION OF THIS AGREEMENT OR THE FACT THAT THE COMPANY’ ACCOUNT MAY FROM
TIME TO TIME BE TEMPORARILY IN A ZERO OR CREDIT POSITION, UNTIL ALL OF THE
OBLIGATIONS OF THE COMPANY HAVE BEEN PAID OR PERFORMED IN FULL AFTER THE
TERMINATION OF THIS AGREEMENT.

 

18

--------------------------------------------------------------------------------


 


17.   EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL
CONSTITUTE AN EVENT OF DEFAULT:


 


(A)   FAILURE TO MAKE PAYMENT OF ANY OF THE OBLIGATIONS WHEN REQUIRED HEREUNDER,
PROVIDED HOWEVER, THAT THE COMPANY SHALL HAVE FIVE (5) BUSINESS DAYS TO CURE
SUCH PAYMENT DEFAULT;


 


(B)   FAILURE TO PAY ANY TAXES WHEN DUE UNLESS SUCH TAXES ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE
RESERVES HAVE BEEN PROVIDED ON THE COMPANY’S BOOKS OR ARE LESS THAN $25,000;


 


(C)   FAILURE TO PERFORM UNDER AND/OR COMMITTING ANY MATERIAL BREACH OF THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE COMPANY,
THE SUBSIDIARY GUARANTOR AND LAURUS; PROVIDED, HOWEVER, IN THE EVENT THAT SUCH
FAILURE IS CURABLE, THE COMPANY SHALL HAVE TEN (10) BUSINESS DAYS FROM THE
OCCURRENCE THEREOF TO CURE SUCH FAILURE;


 


(D)   THE OCCURRENCE OF A DEFAULT UNDER ANY AGREEMENT TO WHICH THE COMPANY OR
THE SUBSIDIARY GUARANTOR IS A PARTY WITH THIRD PARTIES WHICH HAS A MATERIAL
ADVERSE EFFECT THE COMPANY SHALL HAVE TEN (10) BUSINESS DAYS FROM THE OCCURRENCE
THEREOF TO CURE SUCH FAILURE;


 


(E)   ANY MATERIAL REPRESENTATION, WARRANTY OR STATEMENT MADE BY THE COMPANY OR
THE SUBSIDIARY GUARANTOR HEREUNDER, IN ANY ANCILLARY AGREEMENT, ANY CERTIFICATE,
STATEMENT OR DOCUMENT DELIVERED PURSUANT TO THE TERMS HEREOF, OR IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHOULD AT THE TIME MADE BE
FALSE OR MISLEADING IN ANY MATERIAL RESPECT;


 


(F)    AN ATTACHMENT OR LEVY IS MADE UPON THE COMPANY’S OR THE SUBSIDIARY
GUARANTOR’S ASSETS HAVING AN AGGREGATE VALUE IN EXCESS OF $100,000 OR A JUDGMENT
IS RENDERED AGAINST THE COMPANY OR THE SUBSIDIARY GUARANTOR’ OR THE COMPANY’S OR
THE SUBSIDIARY GUARANTOR’S PROPERTY INVOLVING A LIABILITY OF MORE THAN $100,000
WHICH SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL
WITHIN THIRTY (30) DAYS FROM THE ENTRY THEREOF;


 


(G)   ANY MATERIAL CHANGE IN THE COMPANY’S OR THE SUBSIDIARY GUARANTOR’S
CONDITION OR AFFAIRS (FINANCIAL OR OTHERWISE) WHICH HAS A MATERIAL ADVERSE
EFFECT AND IMPAIRS THE COLLATERAL OR THE ABILITY OF THE COMPANY OR THE
SUBSIDIARY GUARANTOR TO PERFORM ITS OBLIGATIONS THE COMPANY SHALL HAVE FIVE (5)
BUSINESS DAYS FROM THE OCCURRENCE THEREOF TO CURE SUCH FAILURE;


 


(H)   ANY LIEN CREATED HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT FOR ANY
REASON, EXCEPT LAURUS ACTS OR OMISSIONS, CEASES TO BE OR IS NOT A VALID AND
PERFECTED LIEN HAVING A FIRST PRIORITY INTEREST, AND CANNOT BE SUBSTITUTED WITH
AN EQUIVALENT PERFECTED LIEN OF EQUAL PRIORITY TO LAURUS’ REASONABLE
SATISFACTION;


 


(I)    IF THE COMPANY OR THE SUBSIDIARY GUARANTOR SHALL (I) APPLY FOR, CONSENT
TO OR SUFFER TO EXIST THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A
RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL
PART OF ITS PROPERTY, (II) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER THE FEDERAL BANKRUPTCY LAWS (AS
NOW OR HEREAFTER IN EFFECT), (IV) BE ADJUDICATED A BANKRUPT OR INSOLVENT, (V)
FILE A PETITION SEEKING

 

19

--------------------------------------------------------------------------------


 

to take advantage of any other law providing for the relief of debtors, (vi)
acquiesce to, or fail to have dismissed, within thirty (30) days, any petition
filed against it in any involuntary case under such bankruptcy laws, or (vii)
take any action for the purpose of effecting any of the foregoing;


 


(J)    THE COMPANY OR THE SUBSIDIARY GUARANTOR SHALL ADMIT IN WRITING ITS
INABILITY, OR BE GENERALLY UNABLE TO PAY ITS DEBTS AS THEY BECOME DUE OR CEASE
OPERATIONS OF ITS PRESENT BUSINESS;


 


(K)   THE GUARANTOR SUBSIDIARY, SHALL (I) APPLY FOR, CONSENT TO OR SUFFER TO
EXIST THE APPOINTMENT OF, OR THE TAKING POSSESSION BY, A RECEIVER, CUSTODIAN,
TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY,
(II) ADMIT IN WRITING ITS INABILITY, OR BE GENERALLY UNABLE, TO PAY ITS DEBTS AS
THEY BECOME DUE OR CEASE OPERATIONS OF ITS PRESENT BUSINESS, (III) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (IV) COMMENCE A VOLUNTARY CASE
UNDER THE FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT), (V) BE
ADJUDICATED A BANKRUPT OR INSOLVENT, (VI) FILE A PETITION SEEKING TO TAKE
ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS, (VII) ACQUIESCE
TO, OR FAIL TO HAVE DISMISSED, WITHIN THIRTY (30) DAYS, ANY PETITION FILED
AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS OR (VIII) TAKE ANY
ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


(L)    THE COMPANY OR THE SUBSIDIARY GUARANTOR DIRECTLY OR INDIRECTLY SELLS,
ASSIGNS, TRANSFERS, CONVEYS, OR SUFFERS OR PERMITS TO OCCUR ANY SALE,
ASSIGNMENT, TRANSFER OR CONVEYANCE OF ANY COLLATERAL, EXCEPT AS PERMITTED
HEREIN;


 


(M)  A DEFAULT BY THE COMPANY IN THE PAYMENT, WHEN DUE, OF ANY PRINCIPAL OF OR
INTEREST ON ANY OTHER INDEBTEDNESS FOR MONEY BORROWED IN AN AMOUNT GREATER THAN
$25,000, WHICH IS NOT CURED WITHIN ANY APPLICABLE CURE OR GRACE PERIOD;


 


(N)   THE OCCURRENCE OF A CHANGE IN CONTROLLING OWNERSHIP OF THE COMPANY THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, PROVIDED THAT,
NOTWITHSTANDING ANY PROVISIONS IN THIS AGREEMENT OR THE ANCILLARY AGREEMENTS,
ALL EVENTS LISTED IN SECTION 21(B) OF THIS AGREEMENT SHALL NOT BE DEEMED A
CHANGE IN CONTROLLING OWNERSHIP OF THE COMPANY THAT WOULD TRIGGER AN EVENT OF
DEFAULT HEREUNDER;


 


(O)   THE INDICTMENT AND CONVICTION OF THE COMPANY, ANY OFFICER OF THE COMPANY
UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDING
AGAINST THE COMPANY OR ANY OFFICER OF THE COMPANY PURSUANT TO WHICH STATUTE OR
PROCEEDING PENALTIES OR REMEDIES SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF THE
COLLATERAL;


 


(P)   IF AN EVENT OF DEFAULT SHALL OCCUR UNDER AND AS DEFINED IN THE NOTE; OR


 


(Q)   THE COMPANY OR ANY GUARANTOR SHALL BREACH ANY TERM OR PROVISION OF ANY
ANCILLARY AGREEMENT WHICH IS NOT CURED WITHIN ANY APPLICABLE CURE OR GRACE
PERIOD;


 


(R)    IF ANY GUARANTOR ATTEMPTS TO TERMINATE, CHALLENGES THE VALIDITY OF, OR
ITS LIABILITY UNDER ANY GUARANTY OR ANY GUARANTOR SECURITY AGREEMENT; OR


 


(S)   SHOULD ANY GUARANTOR DEFAULT IN ITS OBLIGATIONS UNDER ANY GUARANTY OR ANY
GUARANTOR SECURITY AGREEMENT OR IF ANY PROCEEDING SHALL BE BROUGHT TO CHALLENGE
THE VALIDITY,

 

20

--------------------------------------------------------------------------------


 

binding effect of any Guaranty or any Guarantor Security Agreement or should any
Guarantor breach any representation, warranty or covenant contained in any
Guaranty Agreement or any Guarantor Security Agreement or should any Guaranty or
Guarantor Security Agreement cease to be a valid, binding and enforceable
obligation.


 


18.   REMEDIES.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING BEYOND
ANY APPLICABLE GRACE PERIOD, LAURUS SHALL HAVE THE RIGHT TO DEMAND REPAYMENT IN
FULL OF ALL OBLIGATIONS, WHETHER OR NOT OTHERWISE DUE.  UNTIL ALL OBLIGATIONS
HAVE BEEN FULLY SATISFIED, LAURUS SHALL RETAIN ITS LIEN IN ALL COLLATERAL. 
LAURUS SHALL HAVE, IN ADDITION TO ALL OTHER RIGHTS PROVIDED HEREIN, THE RIGHTS
AND REMEDIES OF A SECURED PARTY UNDER THE UCC, AND UNDER OTHER APPLICABLE LAW,
ALL OTHER LEGAL AND EQUITABLE RIGHTS TO WHICH LAURUS MAY BE ENTITLED, INCLUDING
THE RIGHT TO TAKE IMMEDIATE POSSESSION OF THE COLLATERAL, TO REQUIRE A COMPANY
TO ASSEMBLE THE COLLATERAL, AT THE COMPANY’S EXPENSE, AND TO MAKE IT AVAILABLE
TO LAURUS AT THE COMPANY’S PLACE OF BUSINESS AND TO ENTER ANY OF THE PREMISES OF
A COMPANY OR WHEREVER THE COLLATERAL SHALL BE LOCATED, WITH OR WITHOUT FORCE OR
PROCESS OF LAW, AND TO KEEP AND STORE THE SAME ON SAID PREMISES UNTIL SOLD (AND
IF SAID PREMISES BE THE PROPERTY OF THE COMPANY, THE COMPANY AGREES NOT TO
CHARGE LAURUS FOR STORAGE THEREOF), AND THE RIGHT TO APPLY FOR THE APPOINTMENT
OF A RECEIVER FOR THE COMPANY’S PROPERTY.  FURTHER, LAURUS MAY, AT ANY TIME OR
TIMES AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT CONTINUING BEYOND ANY
APPLICABLE GRACE PERIOD, SELL AND DELIVER ALL COLLATERAL HELD BY OR FOR LAURUS
AT PUBLIC OR PRIVATE SALE, IN A COMMERCIALLY REASONABLE MANNER (AS THIS TERM IS
DEFINED IN THE UCC), FOR CASH, AT COMMERCIALLY REASONABLE PRICES OR LAURUS MAY
OTHERWISE RECOVER UPON THE COLLATERAL IN ANY COMMERCIALLY REASONABLE MANNER AS
LAURUS, IN ITS SOLE DISCRETION, DEEMS ADVISABLE.  THE REQUIREMENT OF REASONABLE
NOTICE SHALL BE MET IF SUCH NOTICE IS MAILED POSTAGE PREPAID TO THE COMPANY AT
THE COMPANY’S ADDRESS AS SHOWN IN LAURUS’ RECORDS, AT LEAST TEN (10) DAYS BEFORE
THE TIME OF THE EVENT OF WHICH PUBLIC NOTICE IS BEING GIVEN.  LAURUS MAY BE THE
PURCHASER AT ANY SALE, IF IT IS A PUBLIC SALE IN A COMMERCIALLY REASONABLE
MANNER AND IN ACCORDANCE WITH THE UCC.   THE PROCEEDS OF SALE SHALL BE APPLIED
FIRST TO ALL REASONABLE COSTS AND EXPENSES OF THE SALE, INCLUDING REASONABLE
ATTORNEYS’ FEES, AND SECOND TO THE PAYMENT (IN WHATEVER ORDER LAURUS ELECTS) OF
ALL UNDISPUTED OBLIGATIONS.  AFTER THE INDEFEASIBLE PAYMENT AND SATISFACTION IN
FULL IN CASH OF ALL OF THE UNDISPUTED OBLIGATIONS, AND AFTER THE PAYMENT BY
LAURUS OF ANY OTHER AMOUNT REQUIRED BY ANY PROVISION OF LAW, INCLUDING SECTION
608(A)(1) OF THE CODE (BUT ONLY AFTER LAURUS HAS RECEIVED WHAT LAURUS CONSIDERS
REASONABLE PROOF OF A SUBORDINATE PARTY’S SECURITY INTEREST), THE SURPLUS, IF
ANY, SHALL BE PAID TO THE COMPANY OR ITS REPRESENTATIVES OR TO WHOSOEVER MAY BE
LAWFULLY ENTITLED TO RECEIVE THE SAME, OR AS A COURT OF COMPETENT JURISDICTION
MAY DIRECT.  THE COMPANY SHALL REMAIN LIABLE TO LAURUS FOR ANY DEFICIENCY.  IN
ADDITION, EXCEPT IF LAURUS IS THE PURCHASER, THE COMPANY SHALL PAY LAURUS A
LIQUIDATION FEE (“LIQUIDATION FEE”) IN THE AMOUNT OF TWO PERCENT (2%) OF THE
FACE AMOUNT OF EACH ACCOUNT OUTSTANDING AT ANY TIME DURING A “LIQUIDATION
PERIOD”.  FOR PURPOSES HEREOF, “LIQUIDATION PERIOD” MEANS A PERIOD:  (I)
BEGINNING ON THE EARLIEST DATE OF (X) AN EVENT REFERRED TO IN SECTION 17(I) OR
17(J), OR (Y) THE CESSATION OF COMPANY’S BUSINESS; AND (II) ENDING ON THE DATE
ON WHICH LAURUS HAS ACTUALLY RECEIVED ALL OBLIGATIONS DUE AND OWING IT UNDER
THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.  THE LIQUIDATION FEE SHALL BE PAID
ON THE EARLIER TO OCCUR OF:  (I) THE DATE ON WHICH LAURUS COLLECTS THE
APPLICABLE ACCOUNT; AND (II) THE 90TH DAY FROM THE INVOICE OF SUCH ACCOUNT BY
DEDUCTION FROM ANY AMOUNT OTHERWISE DUE FROM LAURUS TO THE COMPANY DIRECTLY, AT
THE OPTION OF LAURUS.  THE COMPANY AND LAURUS ACKNOWLEDGE THAT THE ACTUAL
DAMAGES THAT WOULD BE INCURRED BY LAURUS AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT WOULD BE DIFFICULT TO QUANTITY AND THAT THE COMPANY AND LAURUS HAVE
AGREED THAT THE FEES AND OBLIGATIONS SET FORTH IN THIS SECTION

 

21

--------------------------------------------------------------------------------


 

and in this Agreement would constitute fair and appropriate liquidated damages
in the event of any such termination.


 


19.   WAIVERS.  TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY
WAIVES (A) PRESENTMENT, DEMAND AND PROTEST, AND NOTICE OF PRESENTMENT, DISHONOR,
INTENT TO ACCELERATE, ACCELERATION, PROTEST, DEFAULT, NONPAYMENT, MATURITY,
RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY OR ALL OF THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS OR ANY OTHER NOTES, COMMERCIAL PAPER,
ACCOUNTS, CONTRACTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY
TIME HELD BY LAURUS ON WHICH THE COMPANY MAY IN ANY WAY BE LIABLE  THE COMPANY
ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS CHOICES AND DECISIONS
WITH RESPECT TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS AND THE TRANSACTIONS
EVIDENCED HEREBY AND THEREBY.


 


20.   EXPENSES.  THE COMPANY SHALL PAY ALL OF LAURUS’ REASONABLE OUT-OF-POCKET
COSTS AND EXPENSES,(INCLUDING REASONABLE FEES AND DISBURSEMENTS OF IN-HOUSE OR
OUTSIDE COUNSEL, SUCH FEES AND DISBURSEMENTS NOT TO EXCEED $10,000) AND
APPRAISERS, IN CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS, AND IN CONNECTION WITH THE PROSECUTION
OR DEFENSE OF ANY ACTION, CONTEST, DISPUTE, SUIT OR PROCEEDING CONCERNING ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR
ANY ANCILLARY AGREEMENT. THE COMPANY SHALL ALSO PAY ALL OF LAURUS’ REASONABLE
FEES, CHARGES, OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING FEES AND
DISBURSEMENTS OF COUNSEL AND APPRAISERS, IN CONNECTION WITH (A) THE PREPARATION,
EXECUTION AND DELIVERY OF ANY WAIVER, ANY AMENDMENT THERETO OR CONSENT PROPOSED
OR EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR THE ANCILLARY AGREEMENTS, (B) LAURUS’ OBTAINING PERFORMANCE OF THE
OBLIGATIONS UNDER THIS AGREEMENT AND ANY ANCILLARY AGREEMENTS, INCLUDING, BUT
NOT LIMITED TO THE ENFORCEMENT OR DEFENSE OF LAURUS’ SECURITY INTERESTS,
ASSIGNMENTS OF RIGHTS AND LIENS HEREUNDER AS VALID PERFECTED SECURITY INTERESTS,
(C) ANY ATTEMPT TO INSPECT, VERIFY, PROTECT, COLLECT, SELL, LIQUIDATE OR
OTHERWISE DISPOSE OF ANY COLLATERAL, (D) ANY APPRAISALS OR RE-APPRAISALS OF ANY
PROPERTY (REAL OR PERSONAL) PLEDGED TO LAURUS BY THE COMPANY AS COLLATERAL FOR,
OR ANY OTHER PERSON AS SECURITY FOR, THE COMPANY’S OBLIGATIONS HEREUNDER AND (E)
ANY CONSULTATIONS IN CONNECTION WITH ANY OF THE FOREGOING.  THE COMPANY SHALL
ALSO PAY LAURUS’ CUSTOMARY BANK CHARGES FOR ALL BANK SERVICES (INCLUDING WIRE
TRANSFERS) PERFORMED OR CAUSED TO BE PERFORMED BY LAURUS FOR THE COMPANY AT THE
COMPANY’S REQUEST OR IN CONNECTION WITH THE COMPANY’S LOAN ACCOUNT WITH LAURUS. 
ALL SUCH COSTS AND EXPENSES TOGETHER WITH ALL FILING, RECORDING AND SEARCH FEES,
TAXES AND INTEREST PAYABLE BY THE COMPANY TO LAURUS SHALL BE PAYABLE ON DEMAND
AND SHALL BE SECURED BY THE COLLATERAL.  IF ANY TAX BY ANY GOVERNMENTAL
AUTHORITY IS OR MAY BE IMPOSED ON OR AS A RESULT OF ANY TRANSACTION BETWEEN THE
COMPANY AND LAURUS WHICH LAURUS IS OR MAY BE REQUIRED TO WITHHOLD OR PAY, THE
COMPANY AGREES TO INDEMNIFY AND HOLD LAURUS HARMLESS IN RESPECT OF SUCH TAXES,
AND THE COMPANY WILL REPAY TO LAURUS THE AMOUNT OF ANY SUCH TAXES WHICH SHALL BE
CHARGED TO THE COMPANY’S ACCOUNT; AND UNTIL THE COMPANY SHALL FURNISH LAURUS
WITH INDEMNITY THEREFOR (OR SUPPLY LAURUS WITH EVIDENCE SATISFACTORY TO IT THAT
DUE PROVISION FOR THE PAYMENT THEREOF HAS BEEN MADE), LAURUS MAY HOLD WITHOUT
INTEREST ANY BALANCE STANDING TO THE COMPANY’S CREDIT AND LAURUS SHALL RETAIN
ITS LIENS IN ANY AND ALL COLLATERAL.


 


21.   ASSIGNMENT; MERGER; RESTRUCTURING; REORGANIZATION; CHANGE OF CONTROL.


 


(A)   BY LAURUS.  IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING BEYOND
ANY APPLICABLE GRACE PERIOD, LAURUS MAY ASSIGN, WITH THE COMPANY’S PRIOR
CONSENT, WHICH CONSENT

 

22

--------------------------------------------------------------------------------


 

shall not be unreasonably withheld, any or all of the Obligations together with
any or all of the security therefor and any transferee shall succeed to all of
Laurus’ rights and obligations under this Agreement with respect thereto. If an
Event of Default shall have occurred and be continuing beyond any applicable
cure period then Laurus may assign any or all of the Obligations together with
any or all of the security therefor and any transferee shall succeed to all of
Laurus’ rights and obligations under this Agreement with respect thereto without
the Company’s prior written consent.  Upon such transfer, Laurus shall be
released from all responsibility for the Collateral to the extent same is
assigned to any transferee, provided that assignee has assumed all
responsibilities and obligations under this Agreement and for the Collateral,
and further provided that assignee has demonstrated to the Company’s reasonable
satisfaction, its financial ability to perform the obligations and
responsibilities under this Agreement assumed by assignee.  Laurus may from time
to time sell or otherwise grant participations in any of the Obligations and the
holder of any such participation shall, subject to the terms of any agreement
between Laurus and such holder, be entitled to the same benefits as Laurus with
respect to any security for the Obligations in which such holder is a
participant. The Company agrees that each such holder may exercise any and all
rights of banker’s lien, set-off and counterclaim with respect to its
participation in the Obligations as fully as though the Company were directly
indebted to such holder in the amount of such participation.


 

(b)  By the Company.  Notwithstanding any provisions in this Agreement or the
Ancillary Agreements, the Company may enter in any kind of business combination,
including, but not limited to, reorganization, merger, restructuring, issuance
of stock, etc., with any other related or unrelated entity or party, provided
that such business combination does not have a material adverse effect on (a)
the condition, operations, assets, business or prospects of the Company, (b) the
Company’s ability to pay or perform the Obligations in accordance with the terms
hereof or any Ancillary Agreement, or (c) the value of the Collateral, the Liens
on the Collateral or the priority of any such Lien.  Notwithstanding this
Section 21(b), upon occurrence of one of the events described in this Section
21(b) that could reasonably be expected to have a Material Adverse Effect,
Laurus may, at its option terminate this Agreement, and the Company shall pay
Laurus the termination fees pursuant to Section 15 of this Agreement.

 


22.   NO WAIVER; CUMULATIVE REMEDIES.  FAILURE BY LAURUS OR THE COMPANY TO
EXERCISE ANY RIGHT, REMEDY OR OPTION UNDER THIS AGREEMENT, ANY ANCILLARY
AGREEMENT OR ANY SUPPLEMENT HERETO OR THERETO OR ANY OTHER AGREEMENT BETWEEN THE
COMPANY AND LAURUS OR DELAY BY LAURUS OR THE COMPANY IN EXERCISING THE SAME,
WILL NOT OPERATE AS A WAIVER; NO WAIVER BY LAURUS OR THE COMPANY WILL BE
EFFECTIVE UNLESS IT IS IN WRITING AND THEN ONLY TO THE EXTENT SPECIFICALLY
STATED.  LAURUS AND THE COMPANY’ RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS WILL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHT
OR REMEDY WHICH LAURUS OR THE COMPANY MAY HAVE.


 


23.   APPLICATION OF PAYMENTS.  SUBJECT TO SECTION 9(C) HEREOF, THE COMPANY
IRREVOCABLY WAIVES THE RIGHT TO DIRECT THE APPLICATION OF ANY AND ALL PAYMENTS
AT ANY TIME OR TIMES HEREAFTER RECEIVED BY LAURUS FROM OR ON THE COMPANY’S
BEHALF AND THE COMPANY HEREBY IRREVOCABLY AGREES THAT LAURUS SHALL HAVE THE
CONTINUING EXCLUSIVE RIGHT TO APPLY AND REAPPLY ANY AND ALL PAYMENTS RECEIVED AT
ANY TIME OR TIMES HEREAFTER AGAINST THE OBLIGATIONS HEREUNDER IN SUCH MANNER AS
LAURUS MAY DEEM ADVISABLE NOTWITHSTANDING ANY ENTRY BY LAURUS UPON ANY OF
LAURUS’ BOOKS AND RECORDS.

 

23

--------------------------------------------------------------------------------


 


24.   NO SHORTING.  NEITHER THE PURCHASER NOR ANY OF ITS AFFILIATES OR
INVESTMENT PARTNERS SHALL CAUSE ANY PERSON OR ENTITY DIRECTLY OR INDIRECTLY TO
ENGAGE IN “SHORT SALES” OR OTHER HEDGING STRATEGIES OF THE COMPANY’S COMMON
STOCK.


 


25.     INDEMNITY.


 


(A)   THE PARTIES HERETO AGREE TO INDEMNIFY AND HOLD EACH OTHER, AND ITS
RESPECTIVE AFFILIATES, EMPLOYEES, ATTORNEYS AND AGENTS AND SUBSIDIARIES (EACH,
AN “INDEMNIFIED PERSON”), HARMLESS FROM AND AGAINST ANY AND ALL SUITS, ACTIONS,
PROCEEDINGS, CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES OF ANY KIND OR
NATURE WHATSOEVER (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS AND
OTHER COSTS OF INVESTIGATION OR DEFENSE, INCLUDING THOSE INCURRED UPON ANY
APPEAL) WHICH MAY BE INSTITUTED OR ASSERTED AGAINST OR INCURRED BY ANY SUCH
INDEMNIFIED PERSON AS THE RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR WITH
RESPECT TO THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION
OF, OR IN ANY OTHER WAY ARISING OUT OF OR RELATING TO, THIS AGREEMENT, THE
ANCILLARY AGREEMENTS OR ANY OTHER DOCUMENTS OR TRANSACTIONS CONTEMPLATED BY OR
REFERRED TO HEREIN OR THEREIN AND ANY ACTIONS OR FAILURES TO ACT WITH RESPECT TO
ANY OF THE FOREGOING, EXCEPT TO THE EXTENT THAT ANY SUCH INDEMNIFIED LIABILITY
IS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
SOLELY FROM SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(B)   IN THE EVENT AN INDEMNIFIED PERSON BECOMES INVOLVED IN ANY SUITS, ACTIONS,
PROCEEDINGS, CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES OF ANY KIND OR
NATURE WHATSOEVER, WHICH MAY RESULT IN INDEMNIFICATION CLAIMS HEREUNDER, SUCH
INDEMNIFIED PERSON SHALL PROMPTLY NOTIFY THE OTHER PARTY (“INDEMNIFYING PARTY”)
IN WRITING AND IN FULL DETAIL OF THE FILING, AND OF THE NATURE OF SUCH
PROCEEDING.  THE INDEMNIFYING PARTY MAY, AT ITS OPTION AND EXPENSE, DEFEND ANY
SUCH PROCEEDING IF THE PROCEEDING COULD GIVE RISE TO AN INDEMNIFICATION
OBLIGATION HEREUNDER.  IF THE INDEMNIFYING PARTY ELECTS TO DEFEND ANY
PROCEEDING, IT SHALL HAVE FULL CONTROL OVER THE CONDUCT OF SUCH PROCEEDING,
ALTHOUGH THE INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO RETAIN LEGAL COUNSEL AT
ITS OWN EXPENSE AND SHALL HAVE THE RIGHT TO APPROVE ANY SETTLEMENT OF ANY
DISPUTE GIVING RISE TO SUCH PROCEEDING, PROVIDED THAT SUCH APPROVAL MAY NOT BE
WITHHELD UNREASONABLY BY THE INDEMNIFIED PERSON. THE INDEMNIFIED PERSON SHALL
REASONABLY COOPERATE WITH THE INDEMNIFYING PARTY IN SUCH PROCEEDING.


 

(c) The Indemnifying Party shall not be liable under this Section for any
settlement of any proceeding effected without its consent with respect to which
indemnity may be sought hereunder, or for any losses resulting from any
proceeding of which Indemnified Person fails to timely notify the Indemnifying
Party.

 


(D)   THE INDEMNIFICATION PROVISIONS OF THIS SECTION 25 SHALL NOT APPLY TO ANY
CONTROVERSIES BETWEEN LAURUS AND THE COMPANY AND/OR ITS RESPECTIVE AFFILIATES,
SUBSIDIARIES OR ASSIGNS.

 


26.           REVIVAL.  THE COMPANY FURTHER AGREES THAT TO THE EXTENT THE
COMPANY MAKES A PAYMENT OR PAYMENTS TO LAURUS, WHICH PAYMENT OR PAYMENTS OR ANY
PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE AND/OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR
ANY OTHER PARTY UNDER ANY BANKRUPTCY ACT, STATE OR FEDERAL LAW,

 

24

--------------------------------------------------------------------------------


 

common law or equitable cause, then, to the extent of such payment or repayment,
the obligation or part thereof intended to be satisfied shall be, subject to the
provisions of the bankruptcy act, state or federal law, revived and continued in
full force and effect as if said payment had not been made.


 


27.   NOTICES.  ANY NOTICE OR REQUEST HEREUNDER MAY BE GIVEN TO THE COMPANY OR
LAURUS AT THE RESPECTIVE ADDRESSES SET FORTH BELOW OR AS MAY HEREAFTER BE
SPECIFIED IN A NOTICE DESIGNATED AS A CHANGE OF ADDRESS UNDER THIS SECTION.  ANY
NOTICE OR REQUEST HEREUNDER SHALL BE GIVEN BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, HAND DELIVERY, OVERNIGHT MAIL OR TELECOPY (CONFIRMED
BY MAIL).  NOTICES AND REQUESTS SHALL BE, IN THE CASE OF THOSE BY HAND DELIVERY,
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED TO ANY OFFICER OF THE PARTY TO WHOM IT
IS ADDRESSED, IN THE CASE OF THOSE BY MAIL OR OVERNIGHT MAIL, DEEMED TO HAVE
BEEN GIVEN WHEN DEPOSITED IN THE MAIL OR WITH THE OVERNIGHT MAIL CARRIER, AND,
IN THE CASE OF A TELECOPY, WHEN CONFIRMED.


 

Notices shall be provided as follows:

 

If to Laurus:

 

Laurus Master Fund, Ltd.

c/o Laurus Capital Management, LLC

152 West 57th Street New York, New York 10019
Attention:  David Grin

Telephone:  (212) 541-4434

Telecopier:  (212) 541-5800

 

 

 

With a copy to:

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York  10154
Attention:  Scott J. Giordano, Esq
Telephone:  (212) 407-4000
Telecopier: (212) 407-4990

 

 

 

If to the Company:

 

Artemis International Solutions Corporation

4041 MacArthur Boulevard

Suite 260

Newport Beach, California 92660

Attention:

Telephone: (800) 477-6648

Telecopier: (949) 660-7020

 

 

 

With a copy to:

 

Attention:

Telephone:

Telecopier:

 

25

--------------------------------------------------------------------------------


 


28.   GOVERNING LAW, DISPUTE RESOLUTION.


 


(A)   THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PROVISIONS THEREOF.


 


(B)   ANY DISPUTE, CONTROVERSY OR CLAIM ARISING UNDER, OUT OF OR RELATING TO
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ITS FORMATION, VALIDITY, BINDING
EFFECT, INTERPRETATION, PERFORMANCE, BREACH OR TERMINATION, AS WELL AS
NON-CONTRACTUAL CLAIMS, SHALL BE REFERRED TO AND FINALLY DETERMINED BY
ARBITRATION IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES (“RULES”) OF THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND CONDUCTED BY A SINGLE ARBITRATOR IN
ACCORDANCE WITH THE RULES IN THE CITY OF NEW YORK, STATE OF NEW YORK.  IN THE
EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND SUCH RULES, THE PROVISIONS OF
THIS AGREEMENT SHALL GOVERN.


 


(C) THE ARBITRATOR SHALL NOT HAVE THE AUTHORITY, POWER, OR RIGHT TO ALTER,
CHANGE, AMEND, MODIFY, ADD, OR SUBTRACT FROM ANY PROVISION OF THIS AGREEMENT OR
TO AWARD PUNITIVE DAMAGES. THE DECISION OF THE ARBITRATOR SHALL BE FINAL AND
INCONTESTABLY BINDING UPON THE PARTIES AND NOT SUBJECT TO APPEAL.  JUDGMENT UPON
ANY AWARD MAY BE ENTERED IN ANY COURT OF COMPETENT JURISDICTION.  EACH PARTY
SHALL SHARE EQUALLY THE FEES AND EXPENSES OF THE ARBITRATOR.  PREVAILING PARTY
SHALL BE ENTITLED TO RECOVER FROM THE OPPOSING PARTY ALL ATTORNEYS FEES, COSTS,
EXPENSES, AND COSTS OF ARBITRATION.  THIS ARBITRATION PROVISION SHALL BE DEEMED
TO BE SELF-EXECUTING, AND IN THE EVENT THAT EITHER PARTY FAILS TO APPEAR AT ANY
PROPERLY NOTICED ARBITRATION PROCEEDING, AN AWARD MAY BE ENTERED AGAINST SUCH
PARTY NOTWITHSTANDING SAID FAILURE TO APPEAR.  (D)  LIMITATION OF LIABILITY. 
THE COMPANY ACKNOWLEDGES AND UNDERSTANDS THAT IN ORDER TO ASSURE REPAYMENT OF
THE OBLIGATIONS HEREUNDER LAURUS MAY BE REQUIRED TO EXERCISE ANY AND ALL OF
LAURUS’ RIGHTS AND REMEDIES HEREUNDER AND AGREES THAT NEITHER LAURUS NOR ANY OF
LAURUS’ AGENTS SHALL BE LIABLE FOR ACTS TAKEN OR OMISSIONS MADE IN CONNECTION
HEREWITH OR THEREWITH EXCEPT FOR ACTION S TAKEN WITH GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, OR OTHERWISE AFFECT ITS DUTIES AS A SECURED CREDITOR IN CONNECTION
WITH THE DISPOSITION OR CONTROL OF THE COLLATERAL OR THE ACCOUNTS.


 


29.   ENTIRE UNDERSTANDING.  THIS AGREEMENT AND THE ANCILLARY AGREEMENTS CONTAIN
THE ENTIRE UNDERSTANDING BETWEEN THE COMPANY AND LAURUS AND ANY PROMISES,
REPRESENTATIONS, WARRANTIES OR GUARANTEES NOT HEREIN CONTAINED SHALL HAVE NO
FORCE AND EFFECT UNLESS IN WRITING, SIGNED BY THE COMPANY’S AND LAURUS’
RESPECTIVE OFFICERS.  NEITHER THIS AGREEMENT, THE ANCILLARY AGREEMENTS, NOR ANY
PORTION OR PROVISIONS THEREOF MAY BE CHANGED, MODIFIED, AMENDED, WAIVED,
SUPPLEMENTED, DISCHARGED, CANCELLED OR TERMINATED ORALLY OR BY ANY COURSE OF
DEALING, OR IN ANY MANNER OTHER THAN BY AN AGREEMENT IN WRITING, SIGNED BY THE
PARTY TO BE CHARGED.


 


30.   SEVERABILITY.  WHEREVER POSSIBLE EACH PROVISION OF THIS AGREEMENT OR THE
ANCILLARY AGREEMENTS SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT OR THE
ANCILLARY AGREEMENTS SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW SUCH
PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS
THEREOF.


 


31.   CAPTIONS.  ALL CAPTIONS ARE AND SHALL BE WITHOUT SUBSTANTIVE MEANING OR
CONTENT OF ANY KIND WHATSOEVER.


 

26

--------------------------------------------------------------------------------


 


32.   COUNTERPARTS; TELECOPIER SIGNATURES.  THIS AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  ANY SIGNATURE
DELIVERED BY A PARTY VIA TELECOPIER TRANSMISSION SHALL BE DEEMED TO BE ANY
ORIGINAL SIGNATURE HERETO.


 


33.   CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT EACH PARTY AND ITS COUNSEL
HAVE REVIEWED THIS AGREEMENT AND THAT THE NORMAL RULE OF CONSTRUCTION TO THE
EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL
NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT OR ANY AMENDMENTS,
SCHEDULES OR EXHIBITS THERETO.


 


34.   PUBLICITY.  ONCE THIS AGREEMENT HAS BEEN EXECUTED BY THE PARTIES, EACH
PARTY MAY MAKE APPROPRIATE ANNOUNCEMENTS OF THE FINANCIAL ARRANGEMENT ENTERED
INTO BY AND BETWEEN THE COMPANY AND LAURUS, INCLUDING, WITHOUT LIMITATION,
ANNOUNCEMENTS WHICH ARE COMMONLY KNOWN AS TOMBSTONES, IN SUCH PUBLICATIONS AND
TO SUCH SELECTED PARTIES AS THE PARTIES SHALL IN THEIR SOLE AND ABSOLUTE
DISCRETION DEEM APPROPRIATE, PROVIDED, HOWEVER, THAT LAURUS SHALL NOT MAKE ANY
PUBLIC ANNOUNCEMENTS OR PUBLIC DISCLOSURE UNTIL THE COMPANY HAS MADE AN
ANNOUNCEMENT AND ISSUED A PRESS RELEASE NOR SHALL THE COMPANY MAKE ANY USE OF
THE LAURUS NAME WITHOUT THE EXPRESS PRIOR CONSENT OF LAURUS, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD.


 


35.   PUBLIC RESALE.;.  LAURUS MAY SELL, ASSIGN OR OTHERWISE TRANSFER THE
SECURITIES OBTAINED BY LAURUS IN CONNECTION WITH CONVERSIONS MADE PURSUANT TO
THE NOTE, IN A TRANSACTION OR SERIES OF TRANSACTIONS CARRIED OUT ON THE OVER THE
COUNTER BULLETIN BOARD OR ANY PRINCIPAL MARKET WHERE THE COMMON STOCK IS
PUBLICLY TRADED. IF LAURUS DESIRES TO SELL, TRANSFER OR ASSIGN COMMON STOCK IN A
NON-PUBLIC TRANSACTION, IT MAY DO SO ONLY WITH THE PRIOR WRITTEN CONSENT OF THE
COMPANY.


 


36.   AFFILIATE OR THIRD PARTY SALES.  LAURUS HEREBY AGREES NOT TO SELL, ASSIGN
OR OTHERWISE TRANSFER THE SECURITIES TO ANY OF ITS AFFILIATES IN ANY TRANSACTION
OR SERIES OF TRANSACTIONS.  LAURUS FURTHER AGREES THAT IT WILL SELL SUCH
SECURITIES IN A PRINCIPAL MARKET IN ARMS-LENGTH TRANSACTIONS AND WILL NOT ENTER
INTO ANY “PREARRANGEMENTS” TO ASSIGN OR SELL THE SECURITIES WITH ANY OF ITS
AFFILIATES OR ANY POTENTIAL THIRD PARTY PURCHASERS OR TO ADVISE SUCH PARTIES
THAT LAURUS INTENDS TO SELL SECURITIES WHETHER SUCH SALES ARE EFFECTUATED IN A
PUBLIC OR NON-PUBLIC TRANSACTION.


 


37.   REPRESENTATIONS AND WARRANTIES OF LAURUS.  LAURUS HEREBY REPRESENTS AND
WARRANTS TO THE COMPANY AS FOLLOWS:


 


(A)   REQUISITE POWER AND AUTHORITY.  LAURUS HAS ALL NECESSARY POWER AND
AUTHORITY UNDER ALL APPLICABLE PROVISIONS OF LAW TO EXECUTE AND DELIVER THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS AND TO CARRY OUT THEIR PROVISIONS.  ALL
CORPORATE ACTION ON LAURUS’ PART REQUIRED FOR THE LAWFUL EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS HAVE BEEN OR WILL BE EFFECTIVELY
TAKEN PRIOR TO THE CLOSING DATE.  UPON THEIR EXECUTION AND DELIVERY, THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS WILL BE VALID AND BINDING OBLIGATIONS OF
LAURUS, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT (A) AS LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS OF
GENERAL APPLICATION AFFECTING

 

27

--------------------------------------------------------------------------------


 

enforcement of creditors’ rights, and (b) as limited by general principles of
equity that restrict the availability of equitable and legal remedies.


 


(B)   INVESTMENT REPRESENTATIONS.  LAURUS UNDERSTANDS THAT THE SECURITIES ARE
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM REGISTRATION CONTAINED IN
THE SECURITIES ACT BASED IN PART UPON LAURUS’ REPRESENTATIONS CONTAINED IN THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THAT LAURUS IS AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT.  LAURUS
HAS RECEIVED OR HAS HAD FULL ACCESS TO ALL THE INFORMATION IT CONSIDERS
NECESSARY OR APPROPRIATE TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO
THE NOTE AND THE WARRANT TO BE PURCHASED BY IT UNDER THIS AGREEMENT AND THE
SECURITIES ACQUIRED BY IT UPON THE CONVERSION OF THE NOTE AND THE EXERCISE OF
THE WARRANT, RESPECTIVELY.


 


(C)   LAURUS BEARS ECONOMIC RISK.  LAURUS HAS SUBSTANTIAL EXPERIENCE IN
EVALUATING AND INVESTING IN PRIVATE PLACEMENT TRANSACTIONS OF SECURITIES IN
COMPANIES SIMILAR TO THE COMPANY SO THAT IT IS CAPABLE OF EVALUATING THE MERITS
AND RISKS OF ITS INVESTMENT IN THE COMPANY AND HAS THE CAPACITY TO PROTECT ITS
OWN INTERESTS.  LAURUS MUST BEAR THE ECONOMIC RISK OF THIS INVESTMENT UNTIL THE
SECURITIES ARE SOLD PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, OR (II) IF AN EXEMPTION FROM REGISTRATION IS AVAILABLE.


 


(D)   ACQUISITION FOR OWN ACCOUNT.  LAURUS IS ACQUIRING THE SECURITIES FOR ITS
OWN ACCOUNT FOR INVESTMENT ONLY, AND NOT AS A NOMINEE OR AGENT AND NOT WITH A
VIEW TOWARDS OR FOR RESALE IN CONNECTION WITH THEIR DISTRIBUTION.


 


(E)   LAURUS CAN PROTECT ITS INTEREST.   LAURUS REPRESENTS THAT BY REASON OF
ITS, OR OF ITS MANAGEMENT’S, BUSINESS AND FINANCIAL EXPERIENCE, LAURUS HAS THE
CAPACITY TO EVALUATE THE MERITS AND RISKS OF ITS INVESTMENT IN THE NOTE, THE
WARRANT AND THE SECURITIES AND TO PROTECT ITS OWN INTERESTS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, AND THE ANCILLARY AGREEMENTS. 
FURTHER, LAURUS IS AWARE OF NO PUBLICATION OF ANY ADVERTISEMENT IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED IN THE AGREEMENT OR THE ANCILLARY AGREEMENTS.


 


38.   ACCREDITED INVESTOR.  LAURUS REPRESENTS THAT IT IS AN ACCREDITED INVESTOR
WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

ARTEMIS INTERNATIONAL SOLUTIONS
CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

ARTEMIS INTERNATIONAL SOLUTIONS LTD

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

29

--------------------------------------------------------------------------------


 

Annex A - Definitions

 

“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.

 

“Accountants” has the meaning given to such term in Section 11(a).

 

“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including:  (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.

 

“Accounts Availability” means the amount of Revolving Credit Advances against
Eligible Accounts Laurus may from time to time make available to the Company up
to (i) eighty-five percent (85%) of the net face amount of Eligible Accounts
based on Accounts of the Company and (ii) eighty percent (80%) of the net face
amounts of Eligible Accounts based on Accounts of Guarantor Subsidiary;
provided, however, in the event the dilution rate with respect to the Company’s
or Guarantor Subsidiary’s Accounts exceeds 2%, the applicable percentage set
forth above shall be reduced 1% for each 1% increase in the applicable dilution
rate.

 

“Affiliate” of any Person means (a) any Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or (b) any Person who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above.  For purposes of this definition, control of a
Person shall mean the power, direct or indirect, (i) to vote five percent
(5.00%) or more of the securities having ordinary voting power for the election
of directors of such Person, or (ii) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Ancillary Agreements” means, the Note, Warrant, Registration Rights Agreement,
each Guaranty, each Guaranty Security Agreement, the Parent Pledge Agreement and
all other agreements, instruments, documents, mortgages, pledges, powers of
attorney, consents, assignments, contracts, notices, security agreements, trust
agreements and guarantees whether heretofore, concurrently, or hereafter
executed by or on behalf of the Company or any

 

30

--------------------------------------------------------------------------------


 

other Person or delivered to Laurus, relating to this Agreement or to the
transactions contemplated by this Agreement or otherwise relating to the
relationship between the Company and Laurus.

 

“Books and Records” means all books, records, board minutes, contracts,
insurance policies, environmental audits, business plans, files, computer files,
computer discs and other data and software storage and media devices, accounting
books and records, financial statements (actual and pro forma), filings with
Governmental Authorities and any and all records and instruments relating to the
Collateral or otherwise necessary or helpful in the collection thereof or the
realization thereupon.

 

“Business Day” means a day on which Laurus is open for business and that is not
a Saturday, a Sunday or other day on which banks are required or permitted to be
closed in the State of New York.

 

“Capital Availability Amount” means $5,000,000.

 

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.

 

“Closing Date” means the date on which the Company shall first receive proceeds
of the initial Loans.

 

“Collateral” means all of the Company’s property and assets, located in the U.S.
and the United Kingdom (specifically excluding any affiliates or subsidiaries of
the Company, expect for Artemis International Solutions, Ltd. And any affiliates
or subsidiaries of Artemis International Solutions, Ltd.), whether real or
personal, tangible, and whether now owned or hereafter acquired, or in which it
now has or at any time in the future may acquire any right, title or interests
including all of the following property in which it now has or at any time in
the future may acquire any right, title or interest, but excluding all
Intellectual Property, whether owned, directly or indirectly, by the Company or
a Subsidiary or Artemis International Solutions, Ltd:

 


(A)   ALL INVENTORY;


 


(B)   ALL EQUIPMENT;


 


ALL FIXTURES;


 


(C)   ALL ACCOUNTS;


 


(D)   ALL DEPOSIT ACCOUNTS, OTHER BANK ACCOUNTS AND ALL FUNDS ON DEPOSIT
THEREIN;


 


(E)   ALL INVESTMENT PROPERTY;


 


(F)    ALL CHATTEL PAPER;

 

31

--------------------------------------------------------------------------------


 


(G)   ALL LETTER-OF-CREDIT RIGHTS;


 


(H)   ALL INSTRUMENTS;


 


(I)    ALL COMMERCIAL TORT CLAIMS DIRECTLY RELATED TO THE COLLATERAL, AS SET
FORTH ON EXHIBIT 1(A);


 


(J)    ALL BOOKS AND RECORDS;


 


(K)   ALL SUPPORTING OBLIGATIONS INCLUDING LETTERS OF CREDIT AND GUARANTEES
ISSUED IN SUPPORT OF ACCOUNTS, CHATTEL PAPER, GENERAL INTANGIBLES AND INVESTMENT
PROPERTY;


 


(L)    (I) ALL MONEY, CASH AND CASH EQUIVALENTS AND (II) ALL CASH HELD AS CASH
COLLATERAL TO THE EXTENT NOT OTHERWISE CONSTITUTING COLLATERAL, ALL OTHER CASH
OR PROPERTY AT ANY TIME ON DEPOSIT WITH OR HELD BY LAURUS FOR THE ACCOUNT OF
COMPANY (WHETHER FOR SAFEKEEPING, CUSTODY, PLEDGE, TRANSMISSION OR OTHERWISE);
AND


 


(M)  ALL PRODUCTS AND PROCEEDS OF ALL OR ANY OF THE FOREGOING TORT CLAIMS
DIRECTLY RELATED TO THE COLLATERAL AND ALL CLAIMS AND OTHER RIGHTS TO PAYMENT
INCLUDING INSURANCE CLAIMS AGAINST THIRD PARTIES FOR LOSS OF, DAMAGE TO, OR
DESTRUCTION OF THE COLLATERAL, AND (II) PAYMENTS DUE OR TO BECOME DUE UNDER
LEASES, RENTALS AND HIRES OF ANY OR ALL OF THE FOREGOING AND PROCEEDS PAYABLE
UNDER, OR UNEARNED PREMIUMS WITH RESPECT TO POLICIES OF INSURANCE IN WHATEVER
FORM.


 


“CONTRACT RATE” MEANS FOR THE PERIOD OF SIX (6) MONTHS FROM THE CLOSING DATE, AN
INTEREST RATE PER ANNUM EQUAL TO THE GREATER OF THE PRIME RATE PLUS THREE
QUARTERS PERCENT (0.75%), AND FIVE PERCENT (5%) PER ANNUM. BEGINNING SIX MONTHS
FROM THE CLOSING DATE AND THE LAST BUSINESS DAY OF EACH MONTH THEREAFTER (EACH A
“DETERMINATION DATE”), THE CONTRACT RATE SHALL BE DETERMINED AS FOLLOWS: IF (I)
THE COMPANY SHALL HAVE REGISTERED THE SHARES OF THE COMPANY’S COMMON STOCK
UNDERLYING THE CONVERSION OF THE NOTE AND THAT CERTAIN WARRANT ISSUED TO LAURUS
ON A REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE SEC, AND (II) THE VOLUME
WEIGHTED AVERAGE PRICE OF THE COMMON STOCK AS REPORTED BY BLOOMBERG, L.P. ON THE
PRINCIPAL MARKET FOR ANY OF THE 5 TRADING DAYS IMMEDIATELY PRECEDING A
DETERMINATION DATE EXCEEDS THE THEN APPLICABLE FIXED CONVERSION PRICE IN SUCH
PERCENTAGES AS OUTLINED IN THE TABLE BELOW, THE CONTRACT RATE FOR THE SUCCEEDING
CALENDAR MONTH SHALL AUTOMATICALLY BE ADJUSTED:

 

 

 

 

Contract Rate

 

130% of the Fixed Conversion Price

 

Prime minus 0.25%

 

150% of the Fixed Conversion Price

 

Prime minus 0.75%

 

175% of the Fixed Conversion Price

 

Prime minus 1.25%

 

 

“Default” means any act or event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

“Default Rate” has the meaning given to such term in Section 5(a)(iii).

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person.

 

32

--------------------------------------------------------------------------------


 

“Disputed Obligations” means any portion of the Obligations of the Borrower
hereunder that the Borrower shall in good faith contest with Laurus. Each of
Laurus and the Company hereby agree that time is of the essence in such disputes
and shall fully cooperate and reasonably resolve any such disputes in good faith
within five (5) business days.

 

“Documents” means all “documents”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.

 

“Eligible Accounts” means and includes each Account which conforms to the
following criteria:  (a) shipment of the merchandise or the rendition of
services has been completed; (b) no return, rejection or repossession of the
merchandise has occurred; (c) merchandise or services shall not have been
rejected or disputed by the Account Debtor and there shall not have been
asserted any offset, defense or counterclaim; (d) continues to be in full
conformity with the representations and warranties made by the Company or
Guarantor Subsidiary to Laurus with respect thereto; (e) Laurus is, and
continues to be, reasonably satisfied with the credit standing of the Account
Debtor in relation to the amount of credit extended; is documented by an invoice
in a form approved by Laurus and shall not be unpaid more than ninety (90) days
from invoice date; (h) not more than twenty-five percent (25%) of the unpaid
amount of invoices due from such Account Debtor remains unpaid more than ninety
(90) days from invoice date; (i) is not evidenced by chattel paper or an
instrument of any kind with respect to or in payment of the Account unless such
instrument is duly endorsed to and in possession of Laurus or represents a check
in payment of a Account; (j) the Account Debtor is located in the United States
or the United Kingdom (with respect to Account Debtors of the Guarantor
Subsidiary); (k) Laurus has a first priority perfected Lien in such Account and
such Account is not subject to any Lien other than Permitted Liens; (l) does not
arise out of transactions with any employee, officer, agent, director,
stockholder or Affiliate of the Company or Guarantor Subsidiary; (m) is payable
to the Company or the Guarantor Subsidiary; (n) does not arise out of a bill and
hold sale prior to shipment and does not arise out of a sale to any Person to
which the Company or the Guarantor Subsidiary is indebted; (o) is net of any
returns, discounts, claims, credits and allowances; (p) if the Account arises
out of contracts between the Company or the Guarantor Subsidiary and the United
States, any state, or any department, agency or instrumentality of any of them,
the Company or the Guarantor Subsidiary has so notified Laurus, in writing,
prior to the creation of such Account, and there has been compliance with any
governmental notice or approval requirements, including compliance with the
Federal Assignment of Claims Act; (q) is a good and valid account representing
an undisputed bona fide indebtedness incurred by the Account Debtor therein
named, for a fixed sum as set forth in the invoice relating thereto with respect
to an unconditional sale and delivery upon the stated terms of goods sold by the
Company or the Guarantor Subsidiary or work, labor and/or services rendered by
the Company or the Guarantor Subsidiary; (r) does not arise out of progress
billings prior to completion of the order; (s) the total unpaid Accounts from
such Account Debtor does not exceed twenty-five percent (25%) of all Eligible
Accounts; except that Accounts from Lockheed Martin, Exelon Nuclear, Household
Finance, Nissan, SBC, Southern Company, and Pfizer may each respectively
comprise up to fifty percent (50%) of all Eligible Accounts (t) the Company’s or
the Guarantor Subsidiary’s right to payment is absolute and not contingent upon
the fulfillment of any condition whatsoever; (u) the Company or the Guarantor
Subsidiary is able

 

33

--------------------------------------------------------------------------------


 

to bring suit and enforce its remedies against the Account Debtor through
judicial process; and (v) does not represent interest payments, late or finance
charges or service charges owing to the Company or the Guarantor Subsidiary.

 

“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.

 

“ERISA” shall have the meaning given to such term in Section 12(g).

 

“Event of Default” means the occurrence of any of the events set forth in
Section 19.

 

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.

 

“Formula Amount” has the meaning set forth in Section 2(a).

 

“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.

 

“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, manufactured homes, standing
timber that is cut and removed for sale and unborn young of animals.

 

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person, and
specifically excluding the Intellectual Property.

 

“Guarantor” means individually, Guarantor Subsidiary and any other Person who
may guarantee payment of performance of the whole or any part of the
Obligations.

 

“Guarantor Security Agreements” means collectively, the Subsidiary Guaranty
Security Agreement and all other security agreements, mortgages, cash collateral
deposit letters, pledges and other agreements which are executed by any
Guarantor in favor of Laurus.

 

“Guarantor Subsidiary” means Artemis International Solutions, Ltd., a United
Kingdom corporation, and excludes any other affiliates and all subsidiaries of
Artemis International Solutions, Ltd and/or other affiliates or subsidiaries of
the Company.

 

“Guaranty” means collectively, the Subsidiary Guaranty and all other agreements
to perform all or any portion of the Obligations on behalf of the Company.

 

34

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Indemnified Person” shall have the meaning given to such term in Section 25

 

“Initial Term” means the Closing Date through the close of business on the third
anniversary of the Closing Date, subject to acceleration at the option of Laurus
upon the occurrence of an Event of Default hereunder or other termination
hereunder.

 

“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Licenses, patents, patent
registrations, copyrights, copyright registrations, trademarks, trademark
registrations, trade secrets and customer lists, which shall not be included in
the Collateral, whether owned by the Company, the Subsidiary or any subsidiaries
of the Company or the Subsidiary.

 

“Inventory” means all “inventory”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods and other personal property that are held by or on behalf of
such Person for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.

 

“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.

 

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.

 

“Lien” means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.

 

“Loans” means the Revolving Credit Advances and all extensions of credit
hereunder and under any Ancillary Agreement.

 

35

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the condition,
operations, assets, business or prospects of the Company or the Guarantor
Subsidiary, (b) the Company’s or the Guarantor Subsidiary’s ability to pay or
perform the Obligations in accordance with the terms hereof or any Ancillary
Agreement, (c) the value of the Collateral, the Liens on the Collateral or the
priority of any such Lien or (d) the practical realization of the benefits of
Laurus’ rights and remedies under this Agreement and the Ancillary Agreements.

 

“Maximum Legal Rate” shall have the meaning given to such term in Section
5(a)(iv).

 

“Note” means the Convertible Note in the original principal amount of $5,000,000
made by the Company in favor of Laurus dated as of the Closing Date, as the same
may be amended, modified and supplemented from time to time.

 

“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by the Company and Guarantor Subsidiary, as
applicable, to Laurus (or any corporation that directly or indirectly controls
or is controlled by or is under common control with Laurus) of every kind and
description (whether or not evidenced by any note or other instrument and
whether or not for the payment of money or the performance or non-performance of
any act), direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, whether existing by
operation of law or otherwise now existing or hereafter arising including any
undisputed debt, liability or obligation owing from the Company and Guarantor
Subsidiary, as applicable, to others which Laurus may have obtained by
assignment or otherwise and further including all interest (including interest
accruing at the then applicable rate provided in this Agreement after the
maturity of the Loans and interest accruing at the then applicable rate provided
in this Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding), charges or any other payments the Company and Guarantor Subsidiary,
as applicable, are required to make by law or otherwise arising under or as a
result of this Agreement and the Ancillary Agreements, together with all
reasonable expenses and reasonable attorneys’ fees chargeable to the Company’s
account or incurred by Laurus in connection with the Company’s account whether
provided for herein or in any Ancillary Agreement which do not constitute
Disputed Obligations.

 

“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the applicable
Company in conformity with GAAP; (c) Liens in favor of Laurus; (d) Liens for
taxes (i) not yet due or (ii) being diligently contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the applicable Company in conformity with GAAP
provided, that, the Lien shall have no effect on

 

36

--------------------------------------------------------------------------------


 

the priority of Liens in favor of Laurus or the value of the assets in which
Laurus has a Lien; (e) Purchase Money Liens securing Purchase Money
Indebtedness,(f) Liens specified on Exhibit 2 hereto, (g) secondary liens on any
assets and/or the Collateral, and (h) capital and operating leases (what does
this mean?).

 

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

 

“Prime Rate” means the “base rate” or “prime rate” published in the Wall Street
Journal from time to time.  The Prime Rate shall be increased or decreased as
the case may be for each increase or decrease in the Prime Rate in an amount
equal to such increase or decrease in the Prime Rate; each change to be
effective as of the day of the change in such rate.

 

“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include:  (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to the Company or any other Person from time to
time with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to the Company from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, governmental authority,
bureau or agency (or any person acting under color of governmental authority);
(c)  any recoveries by the Company against third parties with respect to any
litigation or dispute concerning any Collateral, including claims arising out of
the loss or nonconformity of, interference with the use of, defects in, or
infringement of rights in, or damage to, Collateral; (d) all amounts collected
on, or distributed on account of, other Collateral, including dividends,
interest, and distributions and Instruments with respect to Investment Property;
and (e) any and all other amounts, rights to payment or other property acquired
upon the sale, lease, exchange or other disposition of Collateral and all rights
arising out of Collateral.

 

“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any asset, (b) any
indebtedness incurred for the sole purpose of financing or refinancing all or
any part of the purchase price of any asset, and (c) any renewals, extensions or
refinancings thereof (but not any increases in the principal amounts thereof
outstanding at that time).

 

“Purchase Money Lien” means any Lien upon any assets that secures the Purchase
Money Indebtedness related thereto but only if such Lien shall at all times be
confined solely to the asset the purchase price of which was financed or
refinanced through the incurrence of the Purchase Money Indebtedness secured by
such Lien and only if such Lien secures only such Purchase Money Indebtedness.

 

“Renewal Term” has the meaning set forth in Section 16.

 

“Revolving Credit Advances” shall have the meaning given to such term in Section
2(a)(i).

 

37

--------------------------------------------------------------------------------


 

“Securities”  means the Note, and the shares of the Company’s Common Stock
underlying the Note.

 

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

 

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

 

“Subsidiary” of any Person means a corporation or other entity whose shares of
stock or other ownership interests having ordinary voting power (other than
stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors of such
corporation, or other Persons performing similar functions for such entity, are
owned, directly or indirectly, by such Person.  Subsidiary specifically excludes
any affiliates or subsidiaries of Artemis International Solutions, Ltd. and any
affiliates or subsidiaries of the Company, except for Artemis International
Solutions, Ltd.

 

“Subsidiary Guaranty” means the Guaranty dated as of the Closing Date executed
by the Guarantor Subsidiary in favor of Laurus guaranteeing all of the
Obligations on behalf of the Company.

 

“Subsidiary Guaranty Security Agreement” means the [Security Agreement] dated as
of the Closing Date between Guarantor Subsidiary and Laurus.

 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.

 

“Term” means, as applicable, the Initial Term and any Renewal Term.

 

“UCC” means the Uniform Commercial Code as the same may, from time be in effect
in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Laurus’ Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Ancillary
Agreement and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.

 

38

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit 1(A) – Commercial Tort Claims

Exhibit 2 - Permitted Liens

Exhibit 7(c) - Actions for Perfection

Exhibit 7(p) - Bank Accounts

Exhibit 12(d) - Corporate Information and Locations of Collateral

Exhibit 12(i) - Licenses, Patents, Trademarks and Copyrights

Exhibit 13(e)(i) - Permitted Indebtedness

Exhibit 13(e)(ii) - Existing Subsidiaries

Exhibit A - Form of Borrowing Base Certificate

 

39

--------------------------------------------------------------------------------


 

Exhibit 1(A)

 

Commercial Tort Claims

 

None.

 

40

--------------------------------------------------------------------------------


 

Exhibit 2

 

Permitted Liens

 

The Company’s assets are subject to the following security interests:

 

None

 

41

--------------------------------------------------------------------------------


 

Exhibit 7(c)

 

Actions for Perfection

 

Execute and deliver such documents as reasonably requested by Laurus relating to
Artemis International Corp., Ltd. [to be determined]

 

42

--------------------------------------------------------------------------------


 

Exhibit 7(p)

Bank Accounts

 

Bank Name

 

Account
Number

 

Routing
Number

 

Signers

 

Notes

Bank of America

 

0026 6121 2158

 

111000025 (wire)

 

Mike Rusert

 

2 signatures required

PO Box 831547

 

0026 6121 2158

 

113000023 (checks)

 

Peter Schwartz

 

for checks over $5000

Dallas, TX  75283-1547

 

0026 6522 0447

 

111000025 (lockbox)

 

Cynthia Price

 

 

 

 

 

 

 

 

Bob McCowan

 

 

 

 

 

 

 

 

Robert S. Stefanovich

 

 

 

 

 

 

 

 

 

 

 

800-462-6289

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mailing address:

 

Lockbox address:

 

 

 

Overnight Lockbox address:

 

 

Bank of America

 

Artemis

 

 

 

Bank of America

 

 

12400 I45 North, Suite 100

 

PO Box 844518

 

 

 

c/o Lockbox Dept, 5th Floor

 

 

Houston, TX  77060

 

Dallas, TX  75284-4518

 

 

 

1401 Elm Street

 

 

 

 

 

 

 

 

Dallas, TX  75202

 

 

 

 

 

 

 

 

 

 

 

 

Contacts: Yolanda Lopez
                Chere Smith (Acct Rep)

 

 

 

281-874-6225
281-874-6131

 

 

 

 

 

 

 

 

 

 

AISC Operating Account

Fax:  281-874-6168

 

 

 

 

 

 

 

AISC Lockbox account

 

 

 

 

 

 

 

 

 

Bank One, Colorado

 

1193243795

 

102001017

 

Mike Rusert

 

 

PO Box 215002

 

 

 

 

 

Robert S. Stefanovich

 

 

Denver, CO  80202

 

 

 

 

 

Cynthia Price

 

(fund this account once

 

 

 

 

 

 

Robert McCowan

 

per month to cover health claims)

800-404-4111

 

 

 

 

 

 

 

Health Insurance Account

 

 

 

 

 

 

 

 

 

Bank One, Colorado

 

1193243803

 

102001017

 

Mike Rusert

 

 

PO Box 215002

 

 

 

 

 

Robert S. Stefanovich

 

 

Denver, CO  80202

 

 

 

 

 

Cynthia Price

 

(fund this acct periodically

 

 

 

 

 

 

Robert McCowan

 

in $5K increments to cover flex claims)

800-404-4111

 

 

 

 

 

 

 

Flexible Spending Account

 

 

 

 

 

 

 

 

 

Bank One, Canada

 

000004654364

 

0012 270

 

Mike Rusert

 

 

BCE Place

 

 

 

 

 

Robert S. Stefanovich

 

 

PO Box 613

 

 

 

 

 

Cynthia Price

 

 

161 Bay Street, Ste 4240

 

 

 

 

 

Robert McCowan

 

(fund this acct once per

Toronto, Ontario M5J 2S1

 

 

 

 

 

 

 

month to cover 1 canadian empee)

 

 

 

 

 

 

 

 

 

416-865-0466

 

 

 

 

 

 

 

Canadian Payroll Account

 

 

 

 

 

 

 

 

 

UK:

 

 

 

 

 

 

 

 

National Westminster Bank plc

 

000058573976

 

50-41-01

 

 

 

 

PO Box 2AG

 

 

 

 

 

 

 

 

63 Picadilly

 

 

 

 

 

 

 

 

London W1A 2AG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UK Operating Account

 

43

--------------------------------------------------------------------------------


 

Exhibit 12 (d)

Chief Executive Office and Corporate Offices

 

Artemis International Solutions Corporation, a Delaware corporation

Identification No.: 29334371

Chief Executive Office

4041 MacArthur Boulevard, Suite 260

Newport Beach, CA 92660

County: Orange

 

Artemis International Solutions Corporation, a Delaware corporation

Identification No.: 29334371

Corporate Office

6260 Lookout Road

Boulder, CO 80301

County: Boulder

 

Artemis International Ltd.

Identification No.:  No such number has been issued.

Corporate Office

268 Bath Road

Slough, Berks SL1 4DX, UK

County: Not Applicable

 

44

--------------------------------------------------------------------------------


 

Exhibit 12(i)

Licenses, Patents, Trademarks and Copyrights

 

Not Applicable

 

45

--------------------------------------------------------------------------------


 

Schedule 13(a)

 

“RESOLVED, that pursuant to Article IV(i) of the Amended and Restated
Certificate of Incorporation of Artemis International Solutions Corporation (the
“Corporation”) and Section 3.2 of the Amended and Restated By-laws of the
Corporation, effective immediately prior to the annual meeting of stockholders
of the Corporation to be held in 2003 (the “Annual Meeting”) the number of
directors which shall constitute the whole Board shall be reduced from nine to
seven.  Only such number of directors as may be necessary to constitute a board
of seven members shall be elected at the Annual Meeting.

 

FURTHER RESOLVED, that pursuant to Article IV(ii) of the Amended and Restated
Certificate of Incorporation of the Corporation, immediately following the
Annual Meeting the board of directors shall reapportion the number of
directorships among the classes of directorship in such manner as shall
equalize, as nearly as possible, the number of directors in each class.”

 

Mr. Pere proposed, and Mr. Yager seconded, the following resolution:

 

“RESOLVED, that the Board of Directors of Artemis International Solutions
Corporation (the “Corporation”) proposes that the Restated and Amended
Certificate of Incorporation of the Corporation (the “Certificate”) be further
amended as set forth below, declares the advisability of such proposed
amendments and directs that such amendments be presented to the shareholders of
the Corporation at the next annual meeting of shareholders of the Corporation:

 

FIRST:   That the third paragraph of Article III of the Certificate be replaced
in its entirety by the following:

 

The Board of Directors is hereby empowered by resolution or resolutions from
time to time to fix the designations, powers, preferences and relative,
participating, optional and other rights, if any, and the qualifications,
limitations and restrictions, if any, of one or more classes or series of
Preferred Stock, including, without limitation, the number of shares
constituting each such class or series, dividend rights, conversion rights,
redemption privileges, voting powers, full or limited or no voting powers, and
liquidation preferences, and to increase or decrease the size of any such class
or series (but not below the number of shares of any class or series of
Preferred Stock then outstanding) to the extent permitted by Delaware Law.
 Without limiting the generality of the foregoing, the resolution or resolutions
providing for the establishment of any class or series of Preferred Stock may,
to the extent permitted by law, provide that such class or series shall be
superior to, rank equally with or be junior to the Preferred Stock of any other
class or series.

 

No issuance of shares of Common Stock or Preferred Stock, and no authorization,
sale or issuance of any rights, options, warrants or similar instruments which
would require the issuance or sale of shares of stock by the Corporation, and no
authorization, sale or issuance of any instrument, debt or security exchangeable
for or convertible into shares of stock of the Corporation, may be made by the
Corporation except upon adoption by the holders of at least 66 2/3% of the total
voting power of all outstanding voting securities of the Corporation then
entitled to vote generally in the election of directors, voting as a single
class, of a resolution either:

 

(i)            approving a specific issuance of shares or obligation to issue
shares, or

 

46

--------------------------------------------------------------------------------


 

(ii)            authorizing the Board of Directors of the Corporation (the
“Board of Directors”), for a period not in excess of two years from the date of
adoption of such resolution, to issue up to a specified number of additional
shares or to cause the Corporation to enter into any obligation to issue of up
to a specified number of additional shares to such persons, in such manner, for
such purpose and for such consideration as the Board of Directors may in good
faith thereafter determine.

 

SECOND:  That paragraph (i) of Article IV of the Certificate be replaced in its
entirety by the following:

 

The business and affairs of the Corporation shall be managed by or under the
direction of a Board of Directors consisting of not less than three or nor more
than eight directors, the exact number of directors to be determined from time
to time solely by resolution adopted by the affirmative vote of a majority of
the entire Board of Directors.

 

THIRD:  That Article VI of the Certificate be deleted in its entirety.

 

FOURTH:  That the first sentence of Article VII of the Certificate be replaced
in its entirety by the following:

 

Special meetings of the stockholders may be called by the Board of Directors or
the Chairman of the Board of Directors, the Chief Executive Officer or the
President of the Corporation or by any stockholder or group of stockholders
working in concert holding at least 50% of the total voting power of all
outstanding securities of the Corporation then entitled to vote generally in the
election of directors, and may not be called by any other person.”

 

47

--------------------------------------------------------------------------------


 

Exhibit 13(e)(i)

Permitted Indebtedness

 

48

--------------------------------------------------------------------------------


 

Exhibit 13(e)(ii)

Existing Subsidiaries

 

[g28921kcimage002.gif]

 

49

--------------------------------------------------------------------------------


 

Exhibit A

Form Borrowing Base Certificate

 

50

--------------------------------------------------------------------------------